Exhibit 10.1

Confidential Treatment Requested by Tesla Motors, Inc.

 

SUPPLY AND SERVICES AGREEMENT

This Supply and Services Agreement (“Agreement”) is made and entered into as of
July 15, 2011 (“Effective Date”) by and between Toyota Motor Engineering &
Manufacturing North America, Inc., a Kentucky corporation, with offices at 25
Atlantic Avenue, Erlanger, Kentucky 41018 (“TEMA”), on behalf of itself and as
purchasing and paying agent for TMMC (defined below) and Tesla Motors, Inc., a
Delaware corporation, with offices at 3500 Deer Creek Road, Palo Alto, CA 94304,
U.S.A. (“Tesla”). Toyota and Tesla may be referred to herein each individually
as a “Party” and collectively as the “Parties”.

RECITALS

A. TMC (as defined below) and Tesla have executed that certain Prototype Lease
to Use and Services Agreement, dated July 15, 2010, pursuant to which Tesla
will: (i) lease to TMC and its affiliates for their use operational prototype
RAV4 electric vehicles that Tesla will equip with an existing Tesla powertrain
system; and (ii) provide services to customize RAV4s owned by TMC to equip such
RAV4s with an existing Tesla powertrain system;

B. TMC and Tesla have executed that certain Phase 1 Contract Services Agreement,
dated October 6, 2010 (the “Phase 1 Agreement”), pursuant to which TMC and Tesla
will develop: (i) certain interfaces and technology between a Tesla powertrain
system and the RAV4; and (ii) the final specifications for RAV4 EV (as defined
below);

C. The Parties desire that Tesla supply Tesla Products to Toyota and perform
Services for Toyota, pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree as follows:

 

1. DEFINITIONS

1.1 “Accepted Products” has the meaning set forth in Section 9.4.

1.2 “Affiliate” means, with respect to any Party, any other party directly or
indirectly controlling, controlled by, or under common control with such Party.
For purposes of this definition, “control” when used with respect to any entity
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such entity, whether through the
ownership of at least fifty percent (50%) of voting securities, by contract or
otherwise; the terms “controlling” and “controlled” have meanings correlative to
the foregoing. An entity will cease to be an Affiliate if such control
relationship no longer exists.

1.3 “Agreement” has the meaning set forth in the preamble.

1.4 “ASN” has the meaning set forth in Section 5.4.

1.5 “Authorized Distributors” means distributors to whom TMS sells RAV4EVs and
Service Parts.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

1.6 “Business Day” means any day, other than a Saturday or Sunday, on which
banks are open for business in San Francisco, California.

1.7 “Common Tooling” has the meaning set forth in Section 18.1.5.

1.8 “Completion Target Date” has the meaning set forth in Section 18.7.1.

1.9 “Confidential Information” has the meaning set forth in the Phase 1
Agreement. For avoidance of doubt, all information disclosed under this
Agreement that would be Confidential Information under the Phase 1 Agreement if
such information were disclosed under the Phase 1 Agreement shall be considered
Confidential Information under this Agreement.

1.10 “Conforming Invoice” has the meaning set forth in Section 9.4.

1.11 “Contract Documents” mean the additional documents used by the Parties to
supplement this Agreement and further define the relationship between the
Parties. Contract Documents will be both in written form and Electronic Forms
(defined below), and will be provided by one Party to another independently of
this Agreement. Contract Documents will be created one time in some instances,
and will be created, amended and modified on an ongoing basis in other
instances. Contract Documents are not independent contractual agreements between
the Parties, but constitute additional terms and provisions to this Agreement if
and when agreed upon by the Parties in writing to their content and inclusion.
Notwithstanding the foregoing, electronic transmissions between the parties
relating to orders and shipments of Tesla Products as is customary in the
automotive industry and not inconsistent with the terms of this Agreement shall
also constitute Contract Documents unless objected to by the other Party in a
timely manner. The applicable parties to each Contract Document shall be Tesla
and the Toyota Affiliate or Affiliates responsible for carrying out Toyota’s
responsibilities under the terms of such Contract Document. All Contract
Documents are incorporated by reference in this Agreement, notwithstanding the
fact that Contract Documents may not be physically attached to this Agreement.
Notwithstanding any of the above, any document which modifies the pricing,
Delivery Dates, identity of Products, warranty or Services shall be executed in
writing by both Parties prior to it being designated as a Contract Document.

1.12 “Delivery Dates” means the scheduled delivery dates for the Products, as
set forth in the applicable exhibit, as the same may be updated and set forth in
one or more Contract Documents.

1.13 “Drop Ship Service Parts” means Powertrain Batteries and refurbished parts
sold under this agreement as Service Parts.

1.14 “EDI” means electronic data interface.

1.15 “Effective Date” has the meaning set forth in the preamble.

1.16 “Electronic Forms” has the meaning set forth in Section 17.5.1.

1.17 “Environmental Reports” has the meaning set forth in Section 10.4.2.

1.18 “EV Specifications Book” means the [***] as was provided by Tesla to
Toyota, as the same may be amended by written agreement of the Parties from time
to time.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

1.19 “EV Systems Start-Up Services” means the services to be provided by Tesla
to TMMC during the start-up of Production of the RAV4 EV and to be negotiated in
good faith by the Parties following execution of this Agreement.

1.20 “Field Action” means an action taken by Toyota after consultation with
Tesla as outlined in Section 15.3.2 to address defects in vehicles, which action
follows consultation with and/or is accompanied by submission of a Defect
Information Report (DIR) and/or Non-Compliance Information Report (NCIR) or
other required report to a governmental agency or body having jurisdiction over
the vehicles in question.

1.21 “Final Approval” has the meaning set forth in Section 18.1.7.

1.22 “Guiding Principles’ has the meaning set forth in Section 20.2.

1.23 “Initial Term” has the meaning set forth in Section 16.1.

1.24 “Installation Site” means the TMMC manufacturing facility located in
Woodstock, Ontario, Canada, or any other site designated by Toyota in its
discretion. In the event Toyota changes the location of the Installation Site,
Tesla shall have no obligation to provide additional support services in
connection with such change absent a separate agreement between the parties for
such services.

1.25 “Intellectual Property Rights” means all rights in or arising under:
(i) any patents; (ii) all copyrights in both published and unpublished works,
all registrations and applications therefore and all associated moral rights;
(iii) all know-how, trade secrets, inventions (whether patented or not),
confidential information, software, technical information, data, process
technology, plans, drawings and blueprints required to be disclosed by either
Party to the other Party; (iv) databases, data compilations and collections and
technical data; and (v) any other similar rights in or arising worldwide, in
each case, whether arising under the laws of the United States or any other
state, country, or jurisdiction.

1.26 “Late Shipment” has the meaning set forth in Section 5.6.

1.27 “Local Community” has the meaning set forth in Section 20.2.

1.28 “MSDS” has the meaning set forth in Section 10.4.2.

1.29 “[***]” has the meaning set forth in Section 9.5.

1.30 “Other Tooling” has the meaning set forth in Section 18.3.

1.31 “Packaging” has the meaning set forth in Section 13.1.

1.32 “Part Approval” has the meaning set forth in Section 18.1.6.

1.33 “Parties” has the meaning set forth in the preamble.

1.34 “Party” has the meaning set forth in the preamble.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

1.35 “Payment Procedures” has the meaning set forth in Section 9.4.

1.36 “Personnel” when used with reference to either Party, means such Party’s
employees, agents or other third parties acting under the authority from such
Party working on matters relating to performance under this Agreement.

1.37 “Phase 1 Agreement” has the meaning set forth in Recital B.

1.38 “Powertrain Battery” means the powertrain battery parts set forth on
Exhibit B, as the same may be updated and set forth in one or more Contract
Documents.

1.39 “Powertrain Battery Capacity” has the meaning set forth in the EV
Specification Book.

1.40 “Powertrain Battery Specifications” means the specifications for the
Powertrain Battery set forth on Exhibit B, as the same may be updated and set
forth in one or more Contract Documents.

1.41 “Powertrain Battery Warranty” has the meaning set forth in Exhibit J.

1.42 “Powertrain Parts” means the powertrain parts set forth on Exhibit C, as
the same may be updated and set forth in the EV Specification Book.

1.43 “Powertrain Parts Specifications” means the specifications for the
Powertrain Parts set forth on Exhibit C, as the same may be updated and set
forth in one or more Contract Documents.

1.44 “Powertrain Parts Warranty” has the meaning set forth in Exhibit J.

1.45 “Production Parts” means, collectively, the Powertrain Battery and the
Powertrain Parts.

1.46 “Production Parts Specifications” means the Powertrain Battery
Specifications and the Powertrain Parts Specifications.

1.47 “Production Timetable” has the meaning set forth in Section 18.7.1.

1.48 “Products” means the Production Parts, the Testing Equipment and the
Service Parts.

1.49 “Product Liability Claim” means a third party claim, suit, action or
proceeding against Toyota and/or Tesla based on personal injury suffered and
alleged to have arisen from a defect in design, manufacture, maintenance or
servicing of the RAV4 EV, including alleged defects in the design or manufacture
of the Products supplied hereunder.

1.50 “Project Manager” has the meaning set forth in Section 2.6.

1.51 “Property” has the meaning set forth in Section 6.1.

1.52 “Quality Requirements” has the meaning set forth in Section 14.1.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

1.53 “RAV4 EV” means a RAV4 Platform that incorporates the Powertrain Parts and
Powertrain Battery.

1.54 “RAV4 Platform” means the RAV4 EV which is the subject of this Agreement,
less any Powertrain Parts and less the Powertrain Battery.

1.55 “Rejected Products” has the meaning set forth in Section 12.1.

1.56 “Rejected Tooling” has the meaning set forth in Section 18.6.2.

1.57 “Remedial Work” has the meaning set forth in Section 12.2.1.

1.58 “Renewal Term” has the meaning set forth in Section 16.1.

1.59 “Required Changes” has the meaning set forth in Section 4.2.1.

1.60 “Second Source” has the meaning set forth in Section 4.4.

1.61 “Service Parts” means the service parts and refurbished parts that are
Tesla Products and are also set forth on Exhibit D, as the same may be updated
and set forth in one or more Contract Documents.

1.62 “Service Parts Specifications” means the specifications for the Service
Parts set forth on Exhibit D, as the same may be updated and set forth in one or
more Contract Documents.

1.63 “Services” means the services Tesla provides under this Agreement,
including, without limitation, the Battery Installation Start-Up Services, the
services provided by Tesla under the Refurbished Parts Program described in
Section 3.5, the Services Support as described in Section 2.10, the Technical
Assistance as described in Section 19 and all other obligations performed by
Tesla under this Agreement.

1.64 “Short Products” has the meaning set forth in Section 12.1.

1.65 “Specifications” means the Powertrain Battery Specifications, Powertrain
Parts Specifications, Service Parts Specifications and the Testing Equipment
Specifications.

1.66 “SOP” means the date on which Toyota commences production of the RAV4 EV
for sale to consumers and shall exclude production of prototype or other test
vehicles, notwithstanding the ultimate sale of such a prototype or other vehicle
to a consumer. [***], but notwithstanding this or other announced SOP date, SOP
shall actually be on a date determined by Toyota following Tesla’s satisfaction
of all development targets for Tesla Products as mutually agreed upon by the
parties using the RDDP process (as defined in Section 4.2.1). Such development
targets shall include those design and development objectives and the
implementation strategy more particularly set forth in Exhibit M.

1.67 “SPT Costs” has the meaning set forth in Section 18.3.

1.68 “Supplier Interface” has the meaning set forth in Section 17.1.

1.69 “Support Work” has the meaning set forth in Section 12.4.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

1.70 “Technology” means inventions, technology, discoveries, improvements,
processes, designs, ideas, know-how, notes, memoranda and documentation.

1.71 “TEMA” has the meaning set forth in the preamble.

1.72 “Term” has the meaning set forth in Section 16.1.

1.73 “Tesla” has the meaning set forth in the preamble.

1.74 “Tesla Content” has the meaning set forth in Section 17.4.

1.75 “Tesla Financial Information” has the meaning set forth in Section 4.6.

1.76 “Tesla Tooling” has the meaning set forth in Section 18.3.

1.77 “Tesla Payables” has the meaning set forth in Section 9.4.

1.78 “Tesla Products” means the Powertrain Battery and Powertrain Parts that are
designated and manufactured by Tesla and listed on Exhibit L; Tesla Products
shall not include any parts or components provided directly by third party
suppliers and drop shipped to Toyota.

1.79 “Tesla Property” has the meaning set forth in Section 6.1.

1.80 “Tesla Site” has the meaning set forth in Section 4.9.

1.81 “Tesla Written Records” has the meaning set forth in Section 17.5.5.

1.82 “Testing Equipment” means testing equipment set forth on Exhibit E, as the
same may be updated and set forth in one or more Contract Documents.

1.83 “Testing Equipment Specifications” means the specifications for the Testing
Equipment set forth on Exhibit E, as the same may be updated and set forth in
one or more Contract Documents.

1.84 “TIMT” has the meaning set forth in Section 4.2.1.

1.85 “TMC” means Toyota Motor Corporation.

1.86 “TMMC” means Toyota Motor Manufacturing Canada, Inc.

1.87 “TMS” means Toyota Motor Sales, U.S.A., Inc.

1.88 “Tooling” has the meaning set forth in Section 18.1.1.

1.89 “Tooling Authorization” has the meaning set forth in Section 18.1.2.

1.90 “Tooling Contract” has the meaning set forth in Section 18.8.

1.91 “Tooling Invoice” has the meaning set forth in Section 18.5.3.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

1.92 “Tooling Payment” has the meaning set forth in Section 18.5.3.

1.93 “Tooling Price” has the meaning set forth in Section 18.5.1.

1.94 “Tooling Purchase Order” has the meaning set forth in Section 18.1.3.

1.95 “Tooling Third Party” has the meaning set forth in Section 18.1.8.

1.96 “Toolmaker” has the meaning set forth in Section 18.6.1.

1.97 “Toyota” shall include TEMA and any TEMA Affiliates, including, without
limitation, TMC, TMMC and TMS.

1.98 “Toyota Price” has the meaning set forth in Section 9.1.

1.99 “Toyota Property” has the meaning set forth in Section 6.2.

1.100 “Toyota Supplier Network” has the meaning set forth in Section 17.1.

1.101 “Toyota Tooling” has the meaning set forth in Section 18.1.4.

1.102 “Toyota Written Forms” has the meaning set forth in Section 17.5.1.

1.103 “Toyota Written Records” has the meaning set forth in Section 17.5.6.

1.104 “TSN Procedures” has the meaning set forth in Section 17.1.

1.105 “TTC” means Toyota Technical Center, a division of TEMA.

1.106 “WARP” has the meaning set forth in Section 17.1.

1.107 “Warranty Claims” has the meaning set forth in Section 11.1.

1.108 “Warranty Diagnosis Procedures” has the meaning set forth in Exhibit K.

1.109 “Warranty Period” has the meaning set forth in Section 11.2.

 

2. PRODUCTION PARTS SUPPLY AND SERVICES PROCESS OVERVIEW

2.1 RAV4 EV Production Schedule. The Parties shall mutually agree on the [***].

2.2 Supply of Production Parts. Tesla will supply the Production Parts that meet
the Specifications to TMMC in accordance with the ordering process as the same
may be updated and set forth in one or more Contract Documents and communicated
through the Toyota Supplier Network and the delivery process set forth in
Section 5 of this Agreement.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

2.3 Inspection of the Production Parts. All Production Parts shall be received
subject to TMMC’s acceptance or rejection on or before the end of the Production
Parts Inspection Period. Payment by Toyota for the Production Parts under this
Agreement prior to the end of the Production Parts Inspection Period shall not
constitute its acceptance thereof, nor shall such payment remove Tesla’s
responsibility for nonconforming Powertrain Parts. “Production Parts Inspection
Period” shall mean: (i) three (3) business days following receipt by TMMC or its
Affiliates or designees; or (ii) the time at which TMMC shall have completed its
final inspection of the RAV4 EV into which the Production Parts are
incorporated, whichever is shorter. Products not rejected by TMMC within the
Production Parts Inspection Period shall be deemed Accepted Products under
Section 9.4. However, acceptance under this section does not relieve Tesla from
liability for defective Tesla Products as otherwise set forth in Section 12.

2.4 Installation of Production Parts and Testing. After TMMC receives the
Production Parts from Tesla, TMMC will: (i) install the Production Parts in RAV4
Platforms; and (ii) test the completed RAV4 EVs according to the testing
procedures determined by TMMC from time to time.

2.5 EV Systems Start-Up Services at Installation Site. Tesla will provide the
Battery Installation Start-Up Services as mutually agreed upon between the
Parties.

2.6 Project Managers. Each Party agrees to appoint a project manager (“Project
Manager”) who shall be the principal point of contact to whom all communications
between the Parties with respect to the collaboration, development and other
activities under this Agreement shall be directed. The initial Project Manager
for Tesla shall be [***], and the initial Project Manager for Toyota shall be
[***]. Each Party may change its Project Manager at any time by providing
written notice to the other Party. Each Project Manager may appoint a designee
to act on the Project Manager’s behalf for certain tasks by providing written
notice to the other Party, provided such designee shall not have the authority
to act on its Project Manager’s behalf until such written notice has been
provided to the other Party. The Project Managers shall hold monthly meetings to
discuss the progress of the activities under this Agreement.

2.7 NHTSA Testing / FMVSS Compliance. TMMC shall be, and shall be identified as,
the manufacturer of the RAV4 EV. TMMC’s status as manufacturer shall be
evidenced in the vehicle identification number and in all labels required for
the RAV4 EV. Toyota will be responsible for NHTSA testing and FMVSS compliance
testing for the RAV4 EV and Tesla will provide all commercially reasonable
assistance in connection with such testing in accordance with this Agreement.

2.8 Meeting Products Targets in the Event of Loss or Damage. In the event of
loss of or damage to Products, RAV4 Platforms or any other items needed to
produce a RAV4 EV, without regard to fault and without limiting the rights of
either Party set forth herein, the Parties agree to cooperate in good faith and
utilize best efforts to produce additional Products and/or RAV4 Platforms to
restore any lost production.

2.9 Most Favored Technology. The Parties shall periodically discuss improvements
to the Products and agree to negotiate in good faith the cost and feasibility of
introducing such improvements into the Products through a separate agreement.

2.10 Tesla Support for RAV4 EV Service. Tesla shall provide support for Toyota
service activities as more particularly set forth in Exhibit K (“Service
Support”).

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

3. TESTING EQUIPMENT, SERVICE PARTS AND REFURBISHED PARTS PROGRAM

3.1 Service Parts. Tesla will supply Service Parts that meet the Service Parts
Specifications to Toyota in accordance with the ordering process set forth in
Exhibit D, as the same may be updated and set forth in one or more Contract
Documents, and the delivery process set forth in this Agreement. For the first
[***] years following execution of this Agreement, pricing for new Service Parts
shall be the same as the price for each such part as when purchased as a
Production Part, except that Service Parts may also include incremental
packaging and administration costs. Thereafter, the pricing for new Service
Parts for the remainder of the timeframe set forth in section 3.3 shall be at a
price to be agreed upon by the Parties. Notwithstanding the foregoing, Toyota
and Tesla contemplate that certain Service Parts will be provided pursuant to
the RAV4 EV Refurbishment Program as set forth in Section 3.5 and on Exhibit H.

3.2 Production Testing Equipment. Tesla will supply one set of the Production
Testing Equipment as set forth in Exhibit E and the specifications for such
equipment, as the same may be updated and set forth in one or more Contract
Documents and the specifications for such Production Testing Equipment. Pricing
for the Production Testing Equipment shall be as set forth in Section 9.1.

3.3 Service Parts Post Production Purchases. Upon request by Toyota at any time
and from time to time, Tesla shall make available all Service Parts for [***]
years following the final production run of the Products. Lead time, price and
delivery of these Service Parts shall be negotiated on an as required basis.

3.4 End of Production Products Purchases. Toyota has the right to make one time
purchase for all Tesla Products at the end of the production run. Toyota shall
notify Tesla at least one hundred twenty (120) days prior to end of production
and Toyota shall provide Tesla with a firm order at least ninety (90) days prior
to the last Tesla Product production run for any final production Tesla Product
orders. In complying with the terms of this provision, Tesla may, at its sole
discretion, fulfill such orders using identical or substantially similar Tesla
Products to the Tesla Products ordered, provided that parts other than identical
parts may only be provided if and to the extent Tesla has complied with the
provisions of Section 4.2. To the extent that Tesla is unable to fulfill the
order, the Parties shall negotiate in good faith to determine a mutually
satisfactory resolution.

3.5 Refurbished Parts Program. As requested by Toyota, Tesla shall participate
in the RAV4 EV Refurbished Parts Program with respect to the Powertrain Battery
and certain other Tesla Products, having the elements described in Exhibit H, as
the same may be updated and set forth in one or more Contract Documents.

 

4. PRODUCT SUPPLY

4.1 Third Party Beneficiary Relationship; Limitation on Use of Products. This
Agreement encompasses a continuous and ongoing purchasing relationship between
Toyota and Tesla. In conjunction with the purchasing relationship, TEMA has the
right under this Agreement to act as: (i) an agent on behalf of TMMC and TMS as
purchaser of Products or Services; or (ii) a purchaser of Products or Services
on its own behalf. Where context or course of dealing between the parties
requires, any reference to Toyota shall be deemed to be a reference to (or
include) TEMA, TMMC and/or TMS. Under no circumstances shall the purchase of any
Product, Product part or component, regardless of whether by Toyota or any
Toyota Affiliate, be used for any purpose except such purposes as are consistent
with and reasonably required in connection with the performance of this
Agreement, such purposes to include the servicing of RAV4 EVs produced under the
terms of this Agreement, unless the express written consent of Tesla is first
obtained. Toyota will use reasonable efforts, and will put in place appropriate
inventory control procedures, to discourage its dealers from selling Service
Parts for any purpose inconsistent with this Section 4.1.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

4.2 Changes to Products.

4.2.1 Required Changes. Either Party reserves the right at any time and from
time to time to request changes necessary to address agreed upon performance or
operational issues (specifications, engineering, design or other changes;
collectively, “Required Changes”), and the other Party agrees to investigate,
and if mutually agreeable, make such Required Changes. Following release of
production RDDP (Request for Design and Development Process), all such Required
Changes shall be processed in accordance with the Toyota Technical Information
Manual for Tesla (“TIMT”) to be negotiated between the parties in good faith and
separately agreed to in writing and in accordance with other provisions of this
Section, as the same may be updated and set forth in one or more Contract
Documents. Required Changes may also extend to: (i) drawings for the Tesla
Products supplied or manufactured by Tesla; and (ii) Services provided by Tesla,
and may additionally extend to the scope of work covered by the applicable
Contract Documents including such matters as inspection, testing, quality
control and other matters ancillary to the production of Tesla Products.
Required Changes shall be evidenced by one or more Contract Documents, and all
Required Changes shall be made in strict conformity with such Contract
Documents.

4.2.2 Adjustments for Required Changes. Toyota and Tesla will negotiate in good
faith the charges for such Required Changes, including, but not limited to
engineering fees, tooling and equipment costs, and obsolescence chargers for any
Products made obsolete or otherwise impracticable by such Required Changes. Any
price or other adjustment shall be evidenced by a new or revised Contract
Document.

4.2.3 Changes to Products. Tesla shall notify Toyota in writing to the extent
Tesla desires to make any engineering or other changes to the Products. Toyota
shall approve or reject such changes within thirty (30) days after such notice
in its reasonable discretion. Any such changes not explicitly accepted or
rejected in writing shall be deemed rejected after the thirty (30) day period.
In the event Toyota rejects any Tesla recommended changes and following Tesla’s
request, Tesla and Toyota shall negotiate in good faith modifications to price,
delivery times, warranty periods and any other matters relating to Toyota’s
rejection of a requested change. In the event of desired changes to the
Products, Tesla shall follow the procedures set forth in the TIMT.

4.2.4 Shorter Timeframes for Changes Allowed. Notwithstanding the provisions of
Section 4.2.3 the Parties may agree upon a shorter timeframe necessary for the
approval of any engineering or other changes to the Products. Upon agreement by
the Parties, such shorter timeframes shall becoming binding upon the Parties.

4.3 Shortage of Supply. In the event Tesla has reason to believe that delivery
of any Products may not be made in strict conformity with the applicable
delivery schedules set forth in one or more Contract Documents, whether due to
force majeure or otherwise, Tesla shall immediately notify Toyota setting forth
the cause for the anticipated delay. Any oral communication shall be immediately
confirmed in writing. During the period of any delay, Tesla shall use
commercially reasonable efforts to allocate supplies of all Products to Toyota
on a pro rata basis with Tesla’s other customers.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

4.4 Second Source. If Tesla is unable to fill any order for Tesla Products, then
upon prior written approval and consent by Tesla: (i) Toyota may cover by making
in good faith any reasonable purchase of parts in substitution for any portion
of the Products that Tesla fails to supply (such entity supplying such portion
of Products, the “Second Source”); and (ii) Tesla shall promptly reimburse
Toyota an amount equal to the excess of the aggregate purchase price, including,
without limitation, all costs related to shipping and customs, over the
aggregate purchase price of the portion of Products for which Toyota acquires
the substitute parts. In connection with the foregoing, at Toyota’s election and
with Tesla’s prior written approval and consent, Tesla: (x) hereby grants the
Second Source a license under all of Tesla’s Intellectual Property Rights to the
extent necessary for the Second Source to manufacture and supply such Products
that Tesla fails to supply; and (y) will promptly deliver to Toyota all
documentation necessary for the Second Source to manufacture and supply such
Products that Tesla fails to supply.

4.5 Access to Premises. Toyota and its authorized representatives shall have the
right from time to time and on at least three (3) Business Days notice to Tesla
to access Tesla’s premises, as Toyota may reasonably request, to verify,
validate and monitor: (i) compliance with Specifications and Quality
Requirements; and (ii) Tesla’s performance or ability to perform under this
Agreement. Notwithstanding the foregoing, Toyota may request immediate access to
Tesla’s premises in the event it reasonably believes that conditions at Tesla
threaten continued production of RAV4 EVs. Upon such request, Tesla shall
consider such request in good faith and in a timely manner. Tesla shall have the
right to limit or restrict Toyota’s access only to the extent reasonably
necessary to protect confidential information of or relating to Tesla, Tesla’s
intellectual property, trade secrets and other confidential and proprietary
information not directly employed in the Products or the Services delivered
under this Agreement, or Tesla’s other customers. In exercising any access
rights, Toyota will take commercially reasonable steps to protect the
confidentiality of and not interfere with the internal business of Tesla or
business relationship between Tesla and any of its other customers.

4.6 Access to Financial Records. No more than once per 12-month period, Toyota
and its authorized representatives shall have the right, upon reasonable notice,
to request that Tesla provide financial information to complete the SIRAS Entry
Excel Template (the “Tesla Financial Information”) related to Tesla’s
performance under this Agreement to assist Toyota in evaluating the financial
stability and strength of Tesla. Toyota shall have the right to copy, evaluate,
and provide the Tesla Financial Information to third party consultants assisting
with the evaluation who need such information to conduct such assistance and who
are bound by confidentiality obligations at least as stringent as that agreed to
between Toyota and Tesla. The Tesla Financial Information provided to Toyota
shall be protected as Confidential Information under this Agreement, including,
but not limited to, Toyota’s disclosure of Confidential Information to third
party consultants. Nothing herein shall require Tesla to disclose any
information in violation of any law or regulation. Toyota shall comply with all
securities laws and regulations in it use of the Tesla Financial Information and
shall not permit any director, officer or other employee of Toyota in possession
of the Tesla Financial Information to purchase or sell securities of Tesla while
in possession of such information or to disclose such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of Tesla. The Parties agree that
all obligations under this provision shall expire upon disclosure by Tesla of
the Tesla Financial Information in its periodic reports filed with the
Securities and Exchange Commission.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

4.7 Audit. Tesla shall maintain and retain complete and accurate books and
records relating to this Agreement, including, without limitation, the
production, packaging, storage and shipment of the Tesla Products and provision
of the Services. Tesla shall also maintain and retain any other records required
to be maintained under this Agreement or required to be kept by any applicable
laws. At any time during and within one (1) year following the expiration or
termination hereof, upon three (3) Business Days notice and during normal
business hours, Toyota will have the right, at its sole cost and expense, to
audit Tesla’s books, records, documents, reports and other materials related to
this Agreement for the sole purposes of verifying its compliance with the terms
of this Agreement and evaluation of Tesla’s financial condition; provided that
such audit is conducted by an independent auditor as designated by Toyota and as
reasonably deemed acceptable by Tesla. All information disclosed to such auditor
by Tesla in connection with such audit shall be held by the auditor in strict
confidence and shall not be disclosed by the auditor to any third party.
Notwithstanding the foregoing, the auditor shall disclose a summary of the
audited information with Toyota and Toyota may in turn share such information
with its legal counsel and financial consultants provided that such third
parties are subject to confidentiality obligations no less protective than the
terms of this Agreement. The Parties shall agree in advance of the scope of the
audit and in no event shall the scope of the audit extend more than two
(2) years prior to the date of the audit commencement. All such records shall be
retained by Tesla for a period of the lesser of (i) five (5) years; or (ii) one
(1) year following the expiration or termination hereof; or longer if required
by applicable laws.

4.8 Forecasting and Ordering Process.

4.8.1 Production Parts. Beginning at least [***] months prior to SOP, Toyota
will supply Tesla with monthly rolling forecasts of its Production Parts
purchases for the ensuing [***] months as appropriate for use in Tesla’s
production planning. Such forecasts shall represent binding orders of Product
quantity requirements of Toyota for the months one to three. [***].

4.8.2 Service Parts. Beginning on a date after SOP to be mutually agreed between
Toyota and Tesla, Toyota will supply Tesla with monthly rolling forecasts of its
Service Part purchases for the ensuing [***] months. The first month of each
such [***] month forecast shall represent binding estimates of Service Part
quantity requirements of Toyota. Actual purchases of Service Parts will be
communicated to Tesla by Toyota pursuant to a process set forth in one or more
Contract Documents communicated through the Toyota Supplier Network. The
quantities of the forecasted orders beyond the then-effective one (1) month
binding estimates may be increased or decreased by up to [***] of their original
amounts with the mutual agreement of the Parties, with Tesla’s consent to
Toyota’s request for a volume change not to be unreasonably withheld. Tesla will
provide Toyota with assistance in determining potential demand for Service
Products, including without limitation, new and refurbished Powertrain Batteries
and Powertrain Parts. Tesla will maintain at least one new Powertrain Battery
and one of each of the Powertrain Parts in stock.

4.9 Manufacturing and Shipping Locations. A list of the manufacturing,
warehousing and other facilities used to produce, package, store and ship the
Products (each a “Tesla Site”) is set forth on Exhibit G. Tesla must obtain
Toyota’s prior written approval (which may be withheld at Toyota’s sole
discretion) in order to add, remove or substitute any facility listed in Exhibit
G.

4.10 Product Testing Procedures. Before packing and shipping Product orders,
Tesla shall undertake testing procedures or similar quality assurance measures
to ensure each Product meets the applicable Specifications. Toyota shall have
the right prior to commencement of, and at any time during, any production,
packaging, storage or shipping operations relative to the Products, upon three
(3) Business Days notice, to send one or more of its authorized representatives
to observe and inspect, during regular business hours, the site of final
assembly of Products, solely for quality assurance purposes.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

5. DELIVERY

5.1 General. Toyota may require different delivery methods for different
Products (as set forth on the applicable Contract Documents communicated through
the Toyota Supplier Network). The provisions of this Section 5 shall apply to
all Tesla Products regardless of delivery method. In conjunction with the
delivery of Products and as designated from time to time by Toyota, Tesla agrees
to properly pack, mark and ship Tesla Products in conformity with the packaging
and delivery requirements of Toyota and any applicable carrier.

5.2 Delivery Terms. Except as otherwise instructed by Toyota with respect to
specific shipments of Products, Tesla shall deliver Tesla Products ordered by
Toyota to Toyota’s designated carrier at Tesla’s U.S. warehouse loading dock and
title and risk of loss of Tesla Products shall pass from Tesla to Toyota at the
time Tesla puts the Products into the possession of such carrier. Tesla shall
ship all Drop Ship Service Parts directly to the ordering dealer at Toyota’s
cost and expense, in accordance with the processes and instructions agreed to by
Tesla and Toyota in Exhibit K hereto. Tesla shall otherwise ship all orders in
accordance with instructions given to Tesla by Toyota and include any freight or
shipping charges to invoices submitted to Toyota. Logistics costs shall be borne
by Toyota as set forth in Section 5.8 below.

5.3 Quantities. The Parties shall agree upon a quantity of Products for release
and delivery which supports the agreed upon production schedule and that
minimizes manufacturing, packaging and shipping costs to Tesla. Tesla shall
deliver Tesla Products only in quantities agreed upon by the Parties for release
and shall be responsible for all delivery and return shipping or other costs
resulting from shipments that exceed those quantities.

5.4 Packing Slip. Tesla shall prepare and enclose with each shipment a legible
packing slip identifying the following information: ship date, shipment
identification number, purchase order number(s), part number(s), part
quantities, case numbers, quantities per case and the 5-digit vendor code. Tesla
shall transmit an Advance Shipping Notification (“ASN”) by EDI to the receiving
warehouse and Toyota at the time of shipment. The ASN shall include all of the
information required by Toyota. In addition, Tesla shall provide to Toyota such
other documents and information as Toyota may request in good faith, including,
without limitation, a certificate of origin, declaration of hazardous ocean
shipment, declaration of dangerous goods (for air shipment), etc.

5.5 Custody. Tesla Products shall remain in the care, custody and control of
Tesla until loaded by Tesla Personnel into designated carriers and delivery of
the bill of lading thereof to the carrier’s representative. Title shall transfer
to Toyota as set forth in Section 5.2 above.

5.6 Time is of the Essence. Time will be of the essence in making all deliveries
of Products to Toyota. If acts or omissions of either Party result or are likely
to result in a failure by Tesla to meet the delivery requirements of Toyota (a
“Late Shipment”), the Parties shall in good faith allocate expedited shipping
costs based on each Party’s responsibility for such Late Shipment.

5.7 Non-conforming Shipments. Toyota reserves the right to require Tesla to
dispatch Tesla Products arising from non-conforming shipments, freight prepaid,
in the most expeditious manner, including, without limitation, premium freight,
if Toyota deems it necessary, and Tesla shall immediately comply with any such
request at its cost and expense. If the non-conformance is the result of any
acts, omissions, or non-performance by Toyota or Toyota’s designated freight
carrier, then the cost and expense of performance under this subsection shall be
borne by Toyota.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

5.8 Costs of Shipment. Toyota shall pay all costs of shipment of Tesla Products
ordered by Toyota after such Tesla Products are put into the possession of the
carrier, except for Late Shipments, as well as for other non-conforming
shipments (e.g., incorrect quantities, wrong Products, and defective Products).
In the event of Late Shipments or other non-conforming shipments, the Parties
shall in good faith allocate expedited shipping costs between them, subject to
the allocation provisions of Section 5.7 above.

5.9 Reservation of Rights. Prepayment by Tesla for expedited handling of Late
Shipments and shipments arising from non-conforming shipments shall not waive
Toyota’s rights under this Agreement, including, without limitation, Toyota’s
right to terminate this Agreement pursuant to Section 16.

 

6. PROPERTY OF THE PARTIES

6.1 Tesla Property. Tesla shall at its expense furnish, maintain, keep in good
condition and replace when necessary or prudent, all machinery, equipment, jigs,
fixtures, test gauges, molds, patterns, transportation equipment and other items
(for any party, “Property,” and for Tesla, “Tesla Property”) necessary for the
production of Tesla Products and provision of Services in conformity with the
Specifications of this Agreement and all applicable Contract Documents. The cost
of changes to Tesla Property required from time to time by Toyota, whether for
Required Changes or otherwise, shall be paid by Toyota, unless otherwise
addressed under Section 4.2. All Tesla Property furnished to Toyota shall remain
the property of Tesla and, as applicable, be deemed a bailment. Toyota shall
bear the risk of loss for any damage to Tesla Property while in Toyota’s
possession and resulting from Toyota’s negligence or willful misconduct. At
Toyota’s expense, Tesla Property in Toyota’s possession shall be marked by
Toyota as “PROPERTY OF TESLA,” or as otherwise directed by Tesla, and shall be
stored and maintained apart from Toyota’s Property (and not commingled with the
property of Toyota or any third party), free of liens and encumbrances, and in
appropriate condition. Tesla Property shall not be used by Toyota for any
purpose other than the performance of this Agreement. Tesla Property shall not
be removed from Toyota’s premises without the prior written approval of Tesla
except as may be required for performance under this Agreement. Upon reasonable
notice and at reasonable times, Toyota will not unreasonably withhold permission
for Tesla to inspect all Tesla Property, and records relating to the property.

6.2 Toyota Property. Property of Toyota (“Toyota Property”) furnished to Tesla
shall remain the property of Toyota and, as applicable, be deemed a bailment.
Tesla shall bear the risk of loss for any damage to Toyota Property while in
Tesla’s possession and resulting from Tesla’s negligence or willful misconduct.
At Tesla’s expense, Toyota Property shall be marked by Tesla as “PROPERTY OF
TOYOTA,” or as otherwise directed by Toyota, and shall be stored and maintained
apart from Tesla’s Property (and not commingled with the property of Tesla or
any third party), free of liens and encumbrances, and in appropriate condition.
Toyota Property shall not be used by Tesla for any purpose other than the
performance of this Agreement. Toyota Property shall not be removed from the
Installation Site or Tesla’s premises without the prior written approval of
Toyota except as may be required for performance under this Agreement. Upon
reasonable notice and at reasonable times, Tesla will not unreasonably withhold
permission for Toyota to inspect all Toyota Property, and records relating to
the property.

6.3 No License. Performance by either Party under this Agreement shall not
transfer any rights of ownership in, nor license of, nor constitute permission
granted by either Party to the other to use: (i) any Parties’ Property by the
other; or (ii) any Parties’ Intellectual Property Rights, except (a) if
otherwise agreed upon by both Parties in writing; (b) to the extent necessary
for either Party to fulfill its obligations required by this Agreement; or
(c) as otherwise provided for in this Agreement.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

14



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

6.4 Return of Property. Upon demand, either Party shall immediately release or
return all Property to the other. If requested, all Property will be properly
packaged, marked and sequenced in accordance with instructions from the
requesting Party, or the applicable carrier selected by the requesting Party,
for delivery to the location designated by the requesting Party (in which event
the requesting Party will pay for all transportation costs). If permitted by
law, each Party waives any statutory or other lien or lien rights it may have on
or against any Property of the other Party for any work performed on or with
such property.

 

7. REPORTS

7.1 Reports. Tesla shall prepare and deliver the reports set forth in the
Supplier Quality Assurance Manual (“SQAM”). Application of SQAM shall be
negotiated in good faith between the Parties and agreed to in one or more
supplemental documents. Such supplemental documents shall address such matters
as the Parties shall mutually agree upon, but shall at a minimum address
sub-supplier management and process change requests.

 

8. LICENSE GRANTS, INTELLECTUAL PROPERTY AND CONFIDENTIALITY

8.1 License to Toyota. Subject to the terms and conditions of this Agreement,
Tesla hereby grants Toyota a limited, worldwide, non-exclusive, royalty-free,
fully paid-up, non-transferable, non sub-licensable right and license to use
Tesla Technology and all Intellectual Property Rights therein for the purposes
of Toyota performing its obligations under this Agreement, and exercising its
rights under this Agreement.

8.2 License to Tesla. Subject to the terms and conditions of this Agreement,
Toyota hereby grants Tesla a limited, worldwide, non-exclusive, royalty-free,
fully paid-up, non-transferable, non sub-licensable right and license to use
Toyota Technology and all Intellectual Property Rights therein for the purposes
of Tesla performing its obligations under this Agreement, and exercising its
rights under this Agreement.

8.3 Intellectual Property Rights. All rights and obligations related to
Technology and Intellectual Property Rights under this Agreement shall be the
same as the rights and obligations related to Technology and Intellectual
Property Rights set forth in the Phase 1 Agreement.

8.4 Confidentiality. All rights and obligations related to Confidential
Information under this Agreement shall be the same as the rights and obligations
related to Confidential Information set forth in the Phase 1 Agreement.

 

9. COMPENSATION

9.1 Price.

9.1.1 Initial Price. The price to be paid for the Production Parts (the “Toyota
Price”) shall be [***]. The total price of one hundred ten million, five hundred
thousand dollars ($110,500,000) shall include sales of Production Parts and
Production Testing Equipment as set forth in section 3.2 and service support to
be provided by Tesla as set forth in this Agreement. The cost of additional
quantities of Production Testing Equipment, as well as EV Systems Start-Up
Services shall be separately agreed upon by the Parties. It is understood and
agreed that the Toyota Price shall actually be allocated among the Products and
payable only on a piece price basis as Production Parts are ordered, received
and accepted. Such allocation shall be separately agreed to by the Parties in
writing.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

15



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

9.1.2 Adjustments to Price. The price of one hundred ten million, five hundred
thousand dollars ($110,500,000) for the Production Parts as outlined in section
9.1.1 is based on [***]. In addition to the potential volume adjustments as set
forth in Section 4.8, Toyota may, at its discretion, reduce the total number of
RAV4 EVs for which Production Parts are purchased. In such event, Tesla and
Toyota shall engage in good faith negotiations to determine the appropriateness
and amount of additional compensation to Tesla to compensate it for any costs
incurred by it in connection with this Agreement for which Tesla is not
otherwise compensated due to such volume reduction. However, if such volume
reduction is due to Tesla’s failure to comply with the terms of this Agreement,
Tesla shall not be entitled to additional compensation. In addition to the
foregoing provision, and as part of the ongoing, ordinary course of business
between the Parties, the quantity and Toyota Price may be adjusted prospectively
from time to time, either higher or lower, all as evidenced by one or more
Contract Documents agreed upon by the Parties. For avoidance of doubt, Toyota
will not pay any fees for use of Tesla Technology under this Agreement and Tesla
will not pay any fees for use of the Toyota Technology under this Agreement.

9.2 Timing of the Applicable Price. The effective date for the start of any
Toyota Price, and the duration of the Toyota Price, shall be consistent with
section 9.1 and as set forth in the applicable Contract Document, but in no
event shall any price adjustments apply to Products already delivered by Tesla.
Any applicable price adjustments are effective only for such time as is stated
in such Contract Document. Price review will occur at times and according to
procedures agreed upon by the Parties.

9.3 Complete Price for Products. Tesla shall sell each Product to Toyota, in
such quantities as may be ordered by Toyota during the Term and consistent with
the provisions of section 9.1, at the unit price set forth above or in the
applicable Contract Document. The specified price shall include any and all
costs for packaging and labeling for the Product (including battery shipping
containers that comply with Department of Transportation regulations), use,
gross receipts, and/or other taxes, and any costs or expenses incurred by Tesla,
except those costs or expenses not included above or set forth in section 9.6,
in connection with the performance of its obligations under this Agreement.

9.4 Payment. Payment by Toyota for accounts payables owed to Tesla (“Tesla
Payables”) arising from conforming Products and Services duly accepted by Toyota
pursuant to the terms of this Agreement (“Accepted Products”) shall be pursuant
to such processes, procedures and payment systems as mutually agreed upon by the
Parties (the “Payment Procedures”). Tesla agrees to: (i) invoice Toyota for
Products solely in strict conformity with the applicable Payment Procedures (a
“Conforming Invoice”); and (ii) accept payment for such Accepted Products at the
times and in the amounts determined by the applicable Payment Procedures.

9.5 Payment Terms. Except as otherwise agreed to by the Parties in writing,
Toyota shall pay Tesla [***]. All payments shall be made in U.S. funds. Toyota
agrees that payment shall be made for Products delivered to its carrier,
notwithstanding any subsequent rejection following receipt at a Toyota facility
as set forth in Section 12.1. In the event of Rejected Products as defined in
Section 12.1, the cost for such Rejected Products shall be reconciled between
the parties in connection with subsequent shipment of Products.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

16



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

9.6 Taxes. Toyota shall pay all applicable sales, excise, value-added, taxes,
and/or duties that are incurred in connection with the purchase of Products
under this Agreement, except any income tax imposed on Tesla in connection with
its sales under this Agreement.

 

10. REPRESENTATIONS AND WARRANTIES; DISCLAIMER

10.1 Mutual Representations and Warranties. Each Party represents, warrants and
covenants that: (i) it has the right to enter this Agreement, is a corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation; (ii) it has the corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;
(iii) it has by all necessary corporate action duly and validly authorized the
execution and delivery of this Agreement and the performance of its obligations
hereunder; and (iv) this Agreement is the valid and legally binding obligation
of each Party in accordance with its terms.

10.2 Tesla Warranties. Tesla represents, warrants and covenants that: (i) it
shall transfer good title to all Tesla Products delivered hereunder, free and
clear of all liens and encumbrances; (ii) Tesla shall comply with commercially
reasonable manufacturing and supply practices in performing the Services; and
for the Warranty Period (a) all Tesla Products delivered and Services provided
hereunder shall comply with all applicable Specifications; (b) all Tesla
Products delivered and Services provided hereunder shall be free from any
defects in design, workmanship or materials, shall be produced, packaged, stored
and shipped in accordance with commercially reasonable manufacturing practices
and, in the case of Tesla Products that are software or firmware, are free of
viruses or malware as provided by Tesla, including updates, upgrades and
modifications as provided by Tesla; (iii) the manufacture, distribution and use
of all Tesla Products and Services provided shall not infringe or otherwise
misappropriate any third party Intellectual Property Rights; and (iv) it shall
perform all Services in a professional and workmanlike manner in accordance with
the terms and conditions of this Agreement.

10.3 Tesla Responsibility for Product Design. Tesla and Toyota acknowledge and
agree that: (i) the Specifications are intended to be general specifications
only and are not intended to provide a complete description of all
specifications and requirements for the Tesla Products and Services; (ii) Toyota
is relying on Tesla’s design, engineering and manufacturing experience to design
and manufacture Tesla Products and provide the Services so as to meet the high
quality expectations of Toyota; and (iii) Tesla is relying on Toyota’s design,
engineering and manufacturing expertise and experience to ensure overall vehicle
packaging, crash and safety performance, and thermal system and other vehicle
integration dependencies to ensure successful Product integration into the
completed RAV4 EV.

10.4 Compliance With Law.

10.4.1 Tesla represents, warrants and covenants that all Tesla Products supplied
and Services provided under this Agreement shall, at the time of their shipment
or provisions, comply with all applicable federal, state and local laws, rules
and regulations, including, without limitation, environmental, safety and
emission laws, rules and regulations, the National Traffic and Motor Vehicle
Safety Act, Federal Motor Vehicle Safety Standards, the Consumer Product Safety
Act, the Toxic Substances Control Act, or any other federal or state safety or
equipment laws, rules or regulations.

10.4.2 Prior to shipment of any Tesla Products, Tesla shall provide Toyota, in
compliance with all applicable laws, with: (i) any and all Material Safety Data
Sheet (“MSDS”) that are related to the Products; (ii) such other disclosures
and/or documents where required by applicable law; and (iii) such other
documentation, including without limitation, chemical abstract service numbers,
as Toyota may request from time to time that is prepared pursuant to
environmental or similar requirements and procedures of Toyota (the
“Environmental Reports”). Tesla agrees to promptly furnish to Toyota any
modifications, amendments or supplements to the Environmental Reports. Further,
Tesla agrees to promptly inform Toyota of any changes in material or ingredients
in Tesla Products, and to promptly furnish Toyota with updated or new
Environmental Reports relating to the Tesla Products.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

17



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

10.4.3 Tesla hereby represents, warrants and covenants that at the time such
information is provided to Toyota, all information provided to Toyota regarding
Tesla Product composition (including, without limitation, chemical composition
up to the level of a typical MSDS) is accurate with respect to each shipment
and/or delivery under this Agreement. Tesla will update any information supplied
to Toyota regarding Tesla Product composition immediately: (i) at any time such
composition changes, which affects form, fit or function. Further, if requested
by Toyota from time to time, Tesla shall provide any other reasonable additional
information regarding the Product as to support any export of the Tesla Product
outside the continental U.S.

10.5 Breach of Warranty; Limitations of Warranty. The warranties set forth in
this Agreement shall apply to all Tesla Products delivered to and/or purchased
by Toyota and Services provided pursuant to this Agreement. Any Tesla Products
delivered and/or sold and Services provided which fail to conform to the
warranties under this Agreement (pursuant to the processes set forth in Exhibit
J and elsewhere in this Agreement), shall be deemed defective, in addition to
those other conditions described in Section 11.4 below. Tesla shall accept
responsibility, as provided in this Agreement, for all defective Tesla Products
and Services, provided that Tesla shall have no warranty obligation to Toyota or
to any third party for (i) damage to the Tesla Products or vehicle caused by
normal wear or deterioration of any part, (ii) any item concerning the vehicle’s
general appearance that is not due to a defect in material or workmanship,
(iii) expendable maintenance items when replaced due to normal wear or customer
abuse (iv) Tesla Products that have been subject to misuse, abuse, improper
maintenance, racing, accident, fire, explosion, chemical corrosion, collision,
objects striking the vehicle, theft, vandalism, riot, earthquake, windstorm,
lightening, hail, flood, deep water, or the like, but only to the extent that
any of the foregoing are the cause of the warranty claim; (v) insufficient,
inappropriate or lack of use by Toyota or its dealers of Tesla’s diagnostic
tools or any unauthorized repair conducted by any party other than Toyota or
Tesla, which causes damage to the Tesla Products; (vi) failure for Toyota to
consult Tesla during the warranty diagnosis process consistent with the
provisions set forth in Section 11.1 of this Agreement; (vii) alteration or
modification of any Products or the installation of fluids, parts or accessories
not authorized by Tesla, (viii) failure of Toyota to supply sufficient vehicle
log information and otherwise comply with the mutually agreed upon Return
Material Authorization process set forth in Exhibit K; (ix) damage caused by
improper towing of the vehicle, or (x) damage to any Products caused by
components not manufactured by Tesla; (xi) failure of Toyota to store and
maintain the Powertrain Battery pursuant to instructions to be set forth in a
separate agreement in writing to be negotiated by the Parties in good faith
(“Battery Instructions”).

10.6 Permits; Equipment; Performance in Compliance with Laws. Tesla shall obtain
all permits, consents, licenses, equipment, software, systems and supplies as
necessary and/or appropriate to perform under this Agreement, at Tesla’s sole
cost, except as otherwise specifically agreed in writing by the parties hereto.
In addition, in its performance hereunder, Tesla shall comply with: (i) any
applicable regulations governing repackaging, handling, packaging, labeling,
storing and shipping; (ii) the export control regulations of the United States;
and (iii) the U.S. Foreign Corrupt Practices Act. Without limiting the
foregoing, Tesla shall not pay, offer, give or promise to pay, nor authorize the
payment of, any monies or other things of value, directly or indirectly, to any
former or current officer or employee of, or any person acting in an official
capacity for, any government, public international organization, or any
department, agency or instrumentality thereof (including, without limitation, a
government-owned commercial enterprise) or any former or current official of any
political party or any candidate for political office on behalf of or for the
benefit of Tesla or Toyota if such payment(s) could be construed as violating
the applicable laws of any jurisdiction or any laws applicable to Tesla or
Toyota or any of the Tesla Products. “Directly or indirectly” shall be deemed to
include, without limitation, receipt or the intention to provide something of
value to a relative, friend and/or associate of any of the foregoing officers,
employees, persons, officials and/or candidates identified above.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

18



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

10.7 Disclaimer. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATION, WARRANTY, OR CONDITION, EXPRESS IMPLIED,
STATUTORY OR OTHERWISE AS TO ANY MATTER WHATSOEVER RELATING TO THE PRODUCTS OR
SERVICES. EACH PARTY SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OR FITNESS
FOR A PARTICULAR PURPOSE, CONDITIONS OF MERCHANTABILITY. IN NO EVENT SHALL
EITHER PARTY, ITS OFFICERS, DIRECTORS, EMPLOYEES, PARENTS, AFFILIATES,
SUCCESSORS OR ASSIGNS BE LIABLE TO ANY PARTY FOR ANY PUNITIVE OR CONSEQUENTIAL
DAMAGES ALLEGED TO HAVE OCCURRED AS THE RESULT OF ACTIONS OR FAILURES TO ACT IN
ACCORDANCE WITH THIS AGREEMENT.

 

11. WARRANTY FOR DEFECTS FOLLOWING SALE OR LEASE

11.1 Warranty Claim. Tesla shall repair or replace defective Tesla Products (as
defined in Section 11.4 below), as provided for in this Section and on Exhibits
J and K, supplied by Tesla under this Agreement, provided the Tesla Product
defect appears within the time limits specified therein (hereinafter “Warranty
Claims”). Toyota shall provide Tesla with a monthly sales report sufficient to
enable Tesla to understand which vehicles have been sold on what date.

11.2 Period of Warranty. Except as otherwise required by applicable law, Tesla
shall be responsible pursuant to the terms set forth herein for Tesla Product
and Service defects appearing within the following time limits (each a “Warranty
Period”) set forth in Exhibit J.

11.3 Warranty Cost Apportionment. Tesla’s responsibility for costs associated
with Warranty Claims shall be as set forth in Exhibit J. The Parties intend to
allocate the actual cost of any Warranty Claim in conformity with the terms of
this provision. In the event of disagreement, the Parties shall resolve the
dispute in accordance with the provisions of Section 20.18.1.

11.4 Definition of Defect.

11.4.1 Products and Services Other than Powertrain Battery. For purposes of this
Agreement, a Tesla Product or Service shall be deemed “defective” if: (i) the
Tesla Product or Service fail to comply with the representations and warranties
set forth in Sections 10 and 11 as determined by the Parties and in accordance
with Section 20.18; or (ii) any court, governmental agency or arbitration forum
determines that a Product is defective or a RAV4 EV is defective and such defect
is directly related to a Tesla Product.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

19



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

11.4.2 Powertrain Battery. A Powertrain Battery shall be deemed “defective” if,
within the Powertrain Battery Warranty, the Powertrain Battery Capacity, as of
the date of a consumer claim, is less than the percentage which corresponds to
that metric as illustrated on the chart depicted on Exhibit J.

11.5 Cooperation is Not a Limitation of Remedies. It is the intention of Toyota
to work with Tesla in the event of any nonconformity or Warranty Claims, but
such intention shall not be deemed a limitation of its remedies. If Toyota
obtains replacement Products, such action shall not be an election of remedies,
nor shall it in any way limit the rights and remedies of Toyota under this
Agreement.

 

12. REJECTED OR NON-CONFORMING PRODUCTS

12.1 Reports. Toyota or, in the case of Service Parts, its dealer or Authorized
Distributor, as applicable, shall promptly report any alleged damaged or
defective Tesla Products (“Rejected Products”) when discovered, but in any
event, no later than three (3) days from receipt. Tesla Products not rejected by
Toyota or its dealer or Authorized Distributor, as applicable, within such three
(3) day period shall be deemed Accepted Products under Section 9.4. Final
determination of actual damage or defective Tesla Product may only be made after
Tesla has been consulted and provided a reasonable opportunity to verify the
damage or defect. Toyota or its dealer or Authorized Distributor, as applicable,
shall promptly report any short or mispacked Tesla Products (“Short Products”)
upon receipt. In addition, Toyota shall provide Tesla, through the Toyota
Supplier Network, periodic reports listing all outstanding claims for Rejected
Products and Short Products, all in accordance with Toyota’s policies and
procedures. The failure of Toyota, its dealer or its Authorized Distributor, as
applicable, to reject Products as set forth in this subsection shall not waive
Toyota’s rights to claim that a Product is defective as to defects not
reasonably discoverable upon initial inspection and to exercise its rights and
remedies under this Agreement.

12.2 Rejected Products. Toyota shall have one or more of the following options
with respect to Rejected Products:

12.2.1 Repair. If Toyota determines that it is necessary to repair any Rejected
Products, which shall include, without limitation, performing such additional
work (including the cost of any materials) as is necessary to make such Rejected
Products fully conforming (the “Remedial Work”), then Toyota may elect to
(i) perform the Remedial Work itself, (ii) have a third party perform the
Remedial Work or (iii) have Tesla perform the Remedial Work. Provided that Tesla
has given prior written approval in the case of (i) or (ii), or, in the case of
(iii), the reasonable cost of such Remedial Work shall be borne by Tesla.

12.2.2 Replacement. If repair in accordance with section 12.2.1 above is not
feasible or practicable, Toyota may request replacement of Rejected Products and
seek replacement Tesla Products. The Parties shall discuss in good faith the
need for replacement in lieu of repair. The reasonable cost of such replacements
shall be borne by Tesla.

12.3 Short Products. In the case of any Short Products that are the result of
any Tesla act or omission, Tesla shall, if so requested by Toyota, and at its
cost, use commercially reasonable efforts to ship to the destination designated
by Toyota the additional Products needed to fully complete the applicable Toyota
requirements. Under no circumstances will Tesla be responsible for the
replacement or costs of Short Products resulting from any act, omission or
non-performance of Toyota, Toyota affiliates or carriers.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

20



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

12.4 Maintenance of Product Flow. At Toyota’s request and with reasonable notice
and at no cost to Toyota, Tesla will agree to provide appropriate support
reasonably requested by Toyota to address the impact of any Rejected Products or
Short Products. Such support will be determined by the Parties and may include
sorting Tesla Products, reworking Tesla Products or disposing of Tesla Products
(the “Support Work”).

12.5 Reservation of Rights.

12.5.1 Receipt by Toyota of shipments containing Rejected Products or Short
Products shall not waive Toyota’s rights under this Section 12 or any other
Section of this Agreement with respect to such Rejected Products or Short
Products.

12.5.2 Replacement or repair of Rejected Products and replacement of Short
Products pursuant to this Section shall not waive Toyota’s rights under this
Agreement, including, without limitation, Toyota’s right to terminate this
Agreement under Section 16.

 

13. PACKAGING AND LABELING

13.1 Tesla Responsibility. Tesla shall be responsible for all packaging and
labeling of Tesla Product(s) supplied pursuant to this Agreement (collectively,
the “Packaging”). The Packaging shall be the property of Tesla unless otherwise
agreed to by Toyota.

13.2 Design and Use. The design, specification and use of all Packaging shall
comply with all applicable laws, including, without limitation laws regarding
transportation, disclosure and labeling of hazardous materials and Products
content disclosures for purchasers, including, without limitation, wholesale and
retail purchasers. All packaging and labeling shall also conform to the general
packaging requirements established by Toyota from time to time and any
Product-specific requirements noted in the Guidelines for completing the Toyota
Packaging and Shipping Data Form and shall be subject to Toyota’s prior written
approval. The Packaging and Shipping Data Form must be completed and returned
with the Request for Quotation Form to Toyota for approval. Tesla shall use its
best efforts to package products in such a way to provide the maximum amount of
protection with consideration given to Product size, cost, weight and order
quantities.

13.3 Toyota Changes. Upon reasonable notice, Toyota may request changes in
packaging, packing, shipping and labeling specifications for any Product. Upon
receiving Toyota’s request, the Parties shall agree upon whether changes to
packaging are warranted and make appropriate adjustments to the cost, if any, to
be borne by Toyota as the result of the requested change. Tesla shall implement
any agreed upon changes to packaging, packing, shipping, and labeling
specifications agreed upon by the Parties within ninety (90) days of that
agreement, unless such request is rescinded by Toyota prior to the expiration of
that ninety (90) day time period. Notwithstanding any change requested by Toyota
in packaging, packing, shipping and/or labeling specifications under this
Section 13.3, such changed packaging, shipping and labeling specifications must
continue to meet the requirements of Section 13.2 above. In addition, if changes
in packaging, packing, shipping and/or labeling specifications must be
implemented sooner than the time deadlines set forth in this Section 13.2 (e.g.,
due to safety concerns), Tesla shall implement such changes as soon as
commercially reasonable following agreement by the Parties.

13.4 Tesla Suggested Changes. Tesla may, on its own initiative, offer Toyota
suggestions or requests to change packaging specification with advance
notification to Toyota. Toyota shall not unreasonably withhold approval of such
changes. All changes proposed or implemented by Tesla must comply with the
provisions of this Section 13, including, without limitation, Section 13.2.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

21



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

14. QUALITY CONTROL

14.1 Quality Requirements. All Tesla Products sold to Toyota and Services
provided under this Agreement shall be manufactured and provided in accordance
with Toyota’s quality control procedures and requirements contained in SQAM (as
supplemented in the manner set forth in Section 7.1) the TIMT and, if applicable
to the Tesla Products as set forth in Section 11, the Supplier Warranty Cost
Sharing (“SWCS”) manual (collectively, the “Quality Requirements”). Tesla shall,
in accordance with commercially reasonable practices, provide, maintain and
enforce all measures appropriate to secure the quality of Tesla Products and the
manufacturing processes thereof, including, without limitation, quality control
standards, inspection standards and specifications.

14.2 Evidence of Tesla’s Quality Assurance; Testing. Upon Toyota’s reasonable
request and in accordance with SQAM (as supplemented in the manner set forth in
Section 7.1), Tesla shall deliver to Toyota data, records and other materials to
evidence Tesla’s testing, inspection and analysis of field quality data as
provided by Toyota and such other quality assurance actions as will validate
compliance with all Quality Requirements. Toyota may, in accordance with the
provisions of Section 4.5, have access to Tesla’s relevant premises to
(i) inspect the Tesla Products and/or work in process with respect to the
Products, and (ii) conduct quality control measures and tests. Without cost to
Toyota, Tesla shall provide facilities and assistance for Toyota’s inspections,
tests and measures. Toyota shall be entitled to audit and verify compliance with
the Quality Requirements upon reasonable notice. Toyota shall not be liable for
any reduction in value of samples used, nor shall any Products rejected be
submitted to Toyota.

14.3 Pre-delivery Inspection. Tesla shall be responsible for the quality control
of the Tesla Products it supplies to Toyota pursuant to this Agreement,
including, without limitation, adequate inspection of Tesla Products prior to
delivery.

14.4 Notice of Defective Tesla Products or Services. Tesla must give Toyota
notice of any suspect shipment of non-conforming Tesla Products (including,
without limitation, boxes and master cartons) or Service in accordance with the
provisions of SQAM. Such notice shall include an immediate notice by facsimile,
receipt of which shall be promptly confirmed via telephone. Such initial notice
must include Tesla’s temporary countermeasure(s). Tesla shall thereafter have
fifteen (15) calendar days to submit a Long Term Countermeasure Reply Form. Upon
receipt of initial notice and any additional information as required by SQAM,
Toyota may, after consultation with Tesla, as to any defective Tesla Product or
Service, (x) accept it; (y) allow Tesla to correct the Tesla Product or Service
at its sole cost; or (z) order Tesla to scrap the Tesla Product, if the defect
is in a Tesla Product.

14.5 Tesla Testing. Upon receipt of a request by Toyota and as agreed by the
Parties or as required by SQAM, Tesla shall use commercially reasonable efforts
to conduct requested engineering and quality control tests of Tesla Products
manufactured pursuant to this Agreement, and shall provide Toyota with the
results of those tests.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

22



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

15. INDEMNIFICATION AND INSURANCE

15.1 Indemnity by Tesla. Subject to any limitations on Tesla’s responsibility
for warranty claims under Sections 10 and 11, Tesla shall defend, indemnify and
hold harmless Toyota, its shareholders, affiliates (including, without
limitation, parent and subsidiary companies), distributors, dealers and
customers, including Authorized Distributors, and each of their respective
directors, officers, employees, representatives and agents, from and against any
and all liabilities, losses, claims, actions, suits, administrative hearings,
proceedings, government investigations or studies, damages, remedies, fines,
penalties, costs and expenses, including, without limitation, reasonable
attorneys’ fees, arising out of, based on and/or resulting from: (i) any
allegation that any Tesla Products manufactured or supplied by Tesla or Services
provided pursuant to this Agreement are defective, that such Tesla Products or
Services are not as had been represented in writing to Toyota by Tesla or that
such Tesla Product or Service are not in compliance with applicable federal,
state or local laws, rules or regulations, including, without limitation,
environmental laws, rules or regulations, the National Traffic and Motor Vehicle
Safety Act, Federal Motor Vehicle Safety Standards, the Consumer Product Safety
Act, the Toxic Substances Control Act, or any other federal, state or local
safety or equipment laws, rules or regulations, except such provision shall not
apply to any Product designed or manufactured by Tesla to specifications
supplied by Toyota, and/or (ii) any damages and reasonable fees or costs awarded
or agreed to in the final disposition or settlement of Product Liability Claims
based upon alleged defects in the design or manufacture of the Tesla Products.
Toyota shall give Tesla prompt written notice of any such claim, action, suit or
proceeding and Tesla shall promptly assume and diligently conduct the defense
thereof. Toyota shall have the right, but not the obligation, to participate
jointly with Tesla in its defense, settlement or other disposition of any
indemnity claim hereunder, and Toyota shall have the right to approve the legal
counsel retained by Tesla, and approve any and all settlements and offers of
settlement prior to Tesla entering into same (which approvals, in each case,
shall not be unreasonably withheld). Tesla shall obtain the written consent of
Toyota (which consent shall not be unreasonably withheld) prior to ceasing to
defend, settling or otherwise disposing of any indemnity claim.

15.2 Co-Defense of Product Liability Claims. Notwithstanding the terms of
Section 15.1, Toyota and Tesla agree that TMS and Tesla shall co-defend Product
Liability Claims against the Parties based upon the following principles:

15.2.1 Each Party shall give the other Party prompt written notice of any
threatened or pending Product Liability Claim against the notifying Party. If
after internal investigation by each Party of the basis for the Product
Liability Claim either of the Parties believes that such claim is or may be
based in whole or in part on an alleged defect in the design or manufacture of
any of the Tesla Products, each Party shall select and retain, at its sole
expense, counsel to defend such Party against the Product Liability Claim, and
shall instruct such counsel to cooperate in the defense of such claim. The
Parties acknowledge and agree that the objective of such cooperation shall be to
maximize the likelihood of a finding of no liability against either Party, and
if a finding of liability is likely, to defend and/or settle the plaintiff’s
Product Liability Claim with the least damage to either Party. In furtherance of
this objective, during the period that the Parties are investigating and
collecting information in furtherance of the defense of a Product Liability
Claim, each Party also agrees to use reasonable efforts to cooperate in
negotiating terms under which the Parties and their selected counsel will share
information in furtherance of the Parties’ common interests in such a manner as
to protect the continuing confidentiality of such information (whether under the
attorney-client communication privilege, the attorney work-product doctrine, or
any other applicable privilege or doctrine) against disclosure to persons other
than the Parties.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

23



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

15.2.2 Notwithstanding the foregoing, nothing in this Section 15.2 is intended
to reapportion liability between Tesla and Toyota with respect to Tesla’s
responsibility for the Tesla Products, or Toyota’s responsibility for the RAV4
EVs under this Agreement. Following final disposition or settlement of any
Product Liability Claim co-defended pursuant to this Section, if either Party
believes that some or all liability for the damages awarded or amounts paid in
settlement of such claim to the Plaintiffs was improperly apportioned by the
court, jury or in the settlement process to one or the other Party, the Parties
shall mutually agree upon the appropriate apportionment of such liability in
accordance with the procedures set forth in Section 20.18 of this Agreement.

15.3 Recall/Field Action.

15.3.1 Notice to Governmental Authorities; Right to Initiate Recall/Field
Actions. Toyota and Tesla independently reserve the right to comply with legal
obligations mandating notice to appropriate governmental authorities regarding
Products supplied pursuant to this Agreement and vehicles containing the
Products when either Party determines, or any government agency alleges, such
Products or vehicles contain a defect related to safety; and/or which fail to
comply with all applicable laws, rules or regulations, including, without
limitation, safety, environmental and emission laws, rules and regulations.
Notwithstanding the foregoing, Toyota has the exclusive right to initiate a
recall/Field Action of Toyota nameplate vehicles containing Products.

15.3.2 Requirement to Consult. Notwithstanding the provisions of 15.3.1, each
Party agrees to use commercially reasonable efforts to consult with the other
Party regarding any potential noncompliance with any applicable laws, rules or
regulations, or possible safety-related defect related to the Products as soon
as it becomes aware of a potential noncompliance or possible safety-related
defect arises. Such consultation shall include, but is not limited to, root
cause analysis, determination of safety impacts (if any), draft notifications
and/or recall/Field Action remedy plans and other written materials intended for
release. Notwithstanding the foregoing, Tesla shall in its sole discretion
determine the timing and content of any notice to any applicable government
agencies with respect to Products supplied to more than a single vehicle
manufacturer and Toyota shall in its sole discretion determine the timing and
content of any notice to any applicable government agency with respect to Toyota
nameplate vehicles. All communications with government agencies involving any
potential noncompliance or possible defects related to the Products shall be
shared with the other Party.

15.3.3 Reimbursement of Expenses of Recall/Field Actions. Provided Toyota gives
Tesla advance notice of any such recall/Field Action in accordance with section
15.3.2, and such recall/Field Action involves a defect or defects in Tesla
Products that are the result of an act or omission by Tesla, Tesla shall
reimburse Toyota and its Authorized Distributors for Tesla’s share of all
recall/Field Action costs as referenced on Exhibit J, based on Tesla’s technical
responsibility.

15.4 Insurance.

15.4.1 Commercial General Liability and Other Insurance. At all times throughout
the Term, Tesla shall procure and maintain, at its sole cost and expense, the
following insurance:

15.4.1.1 A policy or policies of commercial general liability insurance with
minimum coverage of at least [***] combined single limit per occurrence for
bodily injury and/or property damage, as well as contractual liability coverage.

15.4.1.2 A policy or policies of employer’s liability insurance with minimum
coverage of at least [***]. Tesla shall also comply with all applicable workers’
compensation and/or other laws that may accrue in favor of any Tesla Personnel
in all locales where Tesla Personnel perform(s) hereunder.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

24



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

15.4.1.3 A policy or policies of automobile liability insurance on all owned,
non-owned and/or hired vehicles with minimum coverage of at least [***] combined
single limit per occurrence for bodily injury and/or property damage, and
physical damage insurance for the actual cash value of each such vehicle.

15.4.2 Insurance Certificates. All insurance coverage required under the terms
of this Agreement shall be procured from insurers with A.M. Best Company ratings
of at least A– and with financial size categories of at least Class VII. All
insurance shall be occurrence-based; provided, however, if Tesla is unable to
obtain occurrence-based coverage, then the insurance shall be claims-made, and
the insurance policy shall extend not less than ten (10) years after the
termination of this Agreement or such longer period as required by applicable
law. Tesla shall furnish Toyota, within five (5) Business Days of any Toyota
request, a certificate or certificates from Tesla’s insurance carrier(s)
evidencing such insurance and including an endorsement naming Toyota and its
affiliates (including, without limitation, its parent and subsidiary companies)
as additional insured. To the extent applicable law requires greater and/or
additional coverage, Tesla shall comply with such requirements. Toyota’s
approval of any of Tesla’s insurance policies does not relieve or limit any of
Tesla’s obligations under this Agreement, including, without limitation,
obligations or liabilities under Section 15.4.1 or the other indemnity or
defense obligations hereunder, or for claims outside the scope of the coverage,
excluded by, or which exceed the required insurance limits of such policy(ies).
The insurance required under this Section 15.4 shall be in addition to, separate
from, and not limited by any obligations under Section 15.1 or the other
indemnity or defense obligations hereunder. Tesla or its insurance carrier shall
provide Toyota with prompt written notice in the event that any insurance
required to be maintained hereunder has either expired without renewal, been
canceled or had the coverage thereunder reduced.

 

16. TERM AND TERMINATION

16.1 Term of Agreement. Unless otherwise terminated as provided herein, this
Agreement shall be effective upon the Effective Date and shall remain in force
until December 31, 2012 (the “Initial Term”). This Agreement shall be renewed
automatically for additional successive one year periods (each, a “Renewal
Term”), unless a Party gives notice of non-renewal to the other at least thirty
(30) days before the expiration of the Initial Term or then-current Renewal Term
(the Initial Term and all Renewal Terms, collectively, the “Term”).

16.2 Termination for Cause. This Agreement may be terminated by a Party for
cause immediately upon the occurrence of and in accordance with the following:

16.2.1 Insolvency Event. Either Party may terminate this Agreement by delivering
written notice to the other Party upon the occurrence of any of the following
events: (i) a receiver is appointed for the other Party or its property;
(ii) the other Party makes a general assignment for the benefit of its
creditors; (iii) the other Party commences, or has commenced against it,
proceedings under any bankruptcy, insolvency or debtor’s relief law, which
proceedings are not dismissed within sixty (60) calendar days; or (iv) the other
Party is liquidated or dissolved.

16.2.2 Default. Either Party may terminate this Agreement effective upon written
notice to the other Party if the other Party violates any covenant, agreement,
representation or warranty contained herein in any material respect or defaults
or fails to perform any of its obligations or agreements hereunder in any
material respect, which violation, default or failure is not cured within thirty
(30) calendar days after written notice thereof from the non-defaulting Party
stating its intention to terminate this Agreement by reason thereof.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

25



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

16.3 Survival of Rights and Obligations Upon Termination. The expiration or
termination of this Agreement shall not affect Tesla’s obligations or
representations and warranties under this Agreement with respect to Products
delivered or ordered prior to such expiration or termination, or Products
ordered pursuant to Section 3.4 above. Without limiting the foregoing,
Sections 1, 2.10, 3.1, 3.4, 3.5, 4.2, 4.7, 4.8.2, 5.2, 6, 8.3, 8.4, 10, 11, 12,
15, 16.3, 17.6, 18.1.8, 18.2, 18.12.4.4, and 20.3, 20.9, 20.12, 20.13, 20.15,
20.16, 20.17, 20.18, 20.19, 20.20, 20.21, 20.22 shall survive termination or
expiration of this Agreement.

 

17. TOYOTA SUPPLIER NETWORK.

17.1 Generally. Designated aspects of the purchasing relationship between Tesla
and Toyota will be controlled by applicable provisions of the Toyota Supplier
Network including: (i) the TEMA World Wide Automotive Real Time Purchasing
System (“WARP”); (ii) the Toyota Supplier Interface (the “Supplier Interface”)
to WARP; (iii) toyotasupplier.com; and (iv) such other such processes,
procedures and electronic systems as are designated by Toyota in its discretion
(collectively, the “Toyota Supplier Network”). Procedures, terms and conditions
for the Toyota Supplier Network (“TSN Procedures”) will be set forth in one or
more Contract Documents, and may be revised and updated from time to time by
Toyota all in its discretion. To the extent any conflict arises between the
provisions of the TSN Procedures and this Agreement the terms of this Agreement
shall control.

17.2 Acceptance. By using the Toyota Supplier Network, Tesla agrees to and
accepts the TSN Procedures, and agrees to be bound by all such TSN Procedures
unless otherwise set forth in Contract Documents or pursuant to this Agreement.
Toyota reserves the right at any time to add, delete or modify the functionality
of the Toyota Supplier Network and/or the TSN Procedures upon notice, delivered
by e-mail, or by an on-screen alert on the Toyota Supplier Network site. Toyota
also reserves the right to terminate Tesla’s enrollment in, and use of, the
Toyota Supplier Network at any time.

17.3 Internet Accessibility; Third Party Software Providers. The Toyota Supplier
Network is made available to Tesla via a public Internet connection using
commercially available third-party web browsers and Internet utility software
from various unaffiliated software providers. Toyota does not warrant the
performance of, and bears no responsibility for, Tesla’s use of the Internet or
any third party web browser or related software. Further, Tesla is solely
responsible for its subscription to and connection with the Internet.

17.4 Tesla Content. Information, data, text and other materials that Tesla posts
or transmits to the Toyota Supplier Network site or supplies to Toyota are
referred to as “Tesla Content.” By posting or transmitting Tesla Content to the
Toyota Supplier Network site, Tesla agrees that it is solely responsible for the
origination, accuracy, completeness, ownership, publication and dissemination of
Tesla Content. Tesla agrees that any Tesla Content will not contain software
viruses or any other computer code, files or programs designed to or which may
interrupt, destroy or limit the functionality of any computer software or
hardware, any other telecommunications equipment or any other part of the Toyota
Supplier Network.

17.5 Electronic Forms.

17.5.1 In connection with this Agreement and Toyota Supplier Network, Toyota may
use electronic purchase orders and other electronic forms (collectively, the
“Electronic Forms”) to supplement written documents (collectively, “Toyota
Written Forms”) used with this Agreement. From time to time, Electronic Forms
will supplement Toyota Written Forms, or Electronic Forms may replace Toyota
Written Forms entirely. With reasonable notice to Tesla, Toyota may set policies
and procedures, from time to time, for the transition to, and implementation of,
Electronic Forms, and such policies and procedures will be posted on the Toyota
Supplier Network. All policies and procedures will become effective as of the
date established by Toyota, but in no circumstances will such policies and
procedures become effective until prior written notice is provided to Tesla at
least three (3) Business Days in advance of such change.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

26



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

17.5.2 In the event Toyota uses Electronic Forms, all data and other information
required for or associated with Electronic Forms will be entered, stored and
transmitted electronically, both within the computer systems maintained by
Toyota for the Toyota Supplier Network, and within computer systems maintained
by Tesla. In addition, both Toyota and Tesla may use the same or different
software to prepare, transmit, store and produce written copies of the
applicable Electronic Forms. It is also understood that in the transmission of
Electronic Forms content from Toyota to Tesla, and in the storage and retrieval
of such content using the same or different software, errors, miscommunications
and other mistakes can occur for reasons solely related to the transmission and
interfaces used to read the Electronic Forms content, or otherwise.
Notwithstanding the foregoing, the following procedures shall apply to
Electronic Forms.

17.5.3 Electronic Forms content as maintained, stored or reproduced by Toyota
from the Toyota Supplier Network shall be the controlling form and record of
such content.

17.5.4 In the event of inconsistencies, conflicts, ambiguities or other
disagreements between any Electronic Forms content as maintained by Toyota and
the same or similar Electronic Forms content as maintained by Tesla, the Parties
engage in good faith discussions to determine which version shall control.

17.5.5 Any paper or printed copies of Electronic Forms content generated by
Tesla from software, facsimile or other electronic means (collectively, “Tesla
Written Records”) shall be for Tesla convenience and/or internal records only,
and shall not replace or modify the provisions or terms of any Electronic Forms
content as maintained by Toyota.

17.5.6 Toyota reserves the right to: (i) continue the use of Toyota Written
Forms; and/or (ii) prepare, print or otherwise generate from software, by
facsimile or other electronic means, written copies of Electronic Forms content
(collectively, “Toyota Written Records”).

17.6 Disclaimer.

17.6.1 THE TOYOTA SUPPLIER NETWORK AND ALL MATERIALS, INCLUDING, WITHOUT
LIMITATION, ANY ELECTRONIC FORMS AND SOFTWARE, ARE PROVIDED “AS IS” AND “AS
AVAILABLE” WITHOUT ANY EXPRESS OR IMPLIED WARRANTY OF ANY KIND. TOYOTA, WITHOUT
LIMITING THE FOREGOING, SPECIFICALLY DISCLAIMS ANY AND ALL WARRANTIES, INCLUDING
BUT NOT LIMITED TO: (i) WARRANTIES OF TITLE, MERCHANTABILITY, NONINFRINGEMENT OF
INTELLECTUAL PROPERTY, OR FITNESS FOR ANY PARTICULAR PURPOSE; AND
(ii) WARRANTIES CONCERNING THE AVAILABILITY, ACCURACY, APPROPRIATENESS,
RELIABILITY, TIMELINESS, USEFULNESS, OR OTHERWISE OF THE TOYOTA SUPPLIER
NETWORK, ITS CONTENT, ANY ELECTRONIC FORMS OR MATERIALS. IN NO EVENT WILL
TOYOTA, ITS OFFICERS, DIRECTORS, EMPLOYEES, PARENTS, AFFILIATES, SUCCESSORS OR
ASSIGNS, BE LIABLE TO ANY PARTY FOR ANY INDIRECT, DIRECT, SPECIAL, PUNITIVE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR
LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF PROGRAMS OR
INFORMATION, AND THE LIKE), OR ANY OTHER DAMAGES ARISING IN ANY WAY OUT OF THE
AVAILABILITY, USE, RELIANCE ON, OR INABILITY TO USE THE TOYOTA SUPPLIER NETWORK,
EVEN IF TOYOTA OR ITS REGISTERED AGENT HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, AND REGARDLESS OF THE FORM OF ACTION.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

27



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

17.6.2 The Toyota Supplier Network utilizes the Internet to transport data and
communications. Toyota will take all necessary and prudent security precautions
to safeguard data and communications. Toyota, and any third party working with
Toyota to provide services to Tesla, shall not be responsible for any damages
caused by: (i) communications line failure, systems failure, and other
occurrences beyond their control; (ii) from any unauthorized activity caused by
any third party who gains access to Toyota Supplier Network, unless such access
is the result of the failure by Toyota to maintain necessary and prudent
safeguards to prevent such access; or (iii) other breach of security
requirements as a result of any intentional or unintentional conduct, including
negligence, by Tesla or its representatives. Toyota will not be responsible for
any costs Tesla incurs to connect to the Toyota Supplier Network.

17.7 Binding Agreement; Electronic Acknowledgment. Tesla shall be bound by any
use of, affirmation, assent or agreement transmitted through, the Toyota
Supplier Network. Tesla further acknowledges that any decision or action to
click on an “I agree”, “I consent” or other similarly worded “button” or entry
field using a mouse, keystroke or other computer device, shall be deemed and
constitute its agreement or consent to such decision or action, and will be
legally binding and enforceable and the legal equivalent of the handwritten
signature of Tesla.

18.     TOOLING TERMS AND CONDITIONS. This Section 18 shall apply to any Tesla
Products that constitute Tooling. To the extent any conflict arises between
Section 18 and other Sections of this Agreement, as to Tooling Section 18 shall
control. This Section 18 shall have no application to any Products other than
Tooling. For all other purposes, the term Products shall include Tooling.

18.1 Tooling.

18.1.1 Tooling Definition. “Tooling” shall mean, collectively, such
production-based tooling, jigs, dies, gauges, fixtures, models, molds and/or
patterns as are required to manufacture Products already identified to the RAV4
EV in production or for Products of the RAV4 EV which is beyond the prototype
stage of engineering or production, and in each case are used exclusively for
the production and/or servicing of the RAV4 EV.

18.1.2 Tooling Authorization. “Tooling Authorization” shall mean the Contract
Documents designated by Toyota which collectively identify the Toyota Tooling to
be manufactured by Tesla (or on its behalf) and purchased by Toyota (and which
may include quantity, description, and delivery terms). Until such time as Tesla
receives the Tooling Authorization for Tooling used exclusively for RAV4 EV
production, Tesla has no authority to commence cutting or other work on the
Toyota Tooling. Once Tesla receives the Tooling Authorization, Tesla’s
commencement of work on the Toyota Tooling shall constitute acceptance of the
applicable Contract Documents for such Toyota Tooling.

18.1.3 Tooling Purchase Order. “Tooling Purchase Order” shall mean the Contract
Documents designated by Toyota which collectively identify the terms of purchase
for any Toyota Tooling. In the event there is an inconsistency or conflict
between any Tooling Purchase Order and this Agreement, this Agreement shall
control.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

28



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

18.1.4 Toyota Tooling. “Toyota Tooling” shall mean the Tooling which is
identified on a Tooling Authorization or Tooling Purchase Order.

18.1.5 Common Tooling. “Common Tooling” shall mean the Tooling which is owned by
Tesla and used to produce parts for Tesla, Tesla customers and Toyota.

18.1.6 Part Approval. “Part Approval” shall be the date and time at which
preliminary approval (which may include quantity, description, and delivery
terms) of the Toyota Tooling occurs.

18.1.7 Final Approval. “Final Approval” shall be the date and time that the
Toyota Tooling has been approved for standard production of Products at full
production rates.

18.1.8 Property. All Toyota Tooling is solely and exclusively the property of
Toyota and when in the possession of Tesla, any Toolmaker, any tier two or other
party involved in the operation of the Toyota Tooling or in the possession any
other third party shall be deemed a bailment (collectively, other than Tesla, a
“Tooling Third Party”). Tesla shall prominently mark and identify the Toyota
Tooling as property of Toyota by utilizing asset tags or other identifying
materials provided to it by Toyota. With the prior written permission of Toyota,
Tesla may maintain Toyota Tooling on the premises of a Tooling Third Party,
solely as a bailment and otherwise on terms and conditions established by Toyota
in the applicable Contract Documents. Toyota Tooling will be insured by Tesla,
at its expense, against loss or damage. Tesla, at its expense, shall maintain
the Toyota Tooling in good condition, excluding normal wear and tear, and
immediately replace any items associated with the Toyota Tooling, which are
lost, destroyed or worn out prior to their expected useful life.

18.2 Sale of Toyota Tooling. Tesla is expressly prohibited from selling any
Toyota Tooling to a Tooling Third Party or any other third party at any time.

18.3 Other Tooling. Tesla may purchase and own Common Tooling and/or such other
Tooling as may be necessary for the production of Products for Toyota (the
“Tesla Tooling”), all pursuant to this Agreement and as set forth in one or more
Contract Documents as mutually agreed upon by the Parties. The Common Tooling
and Tesla Tooling shall collectively be referred to herein as “Other Tooling”.
In the event that any Other Tooling is procured, Toyota shall reimburse Tesla
for the reasonable costs of such Other Tooling, pursuant to an adjustment to the
piece price for Products manufactured with such Other Tooling or such other
Payment Procedures as determined by Tesla. The amount paid for such Other
Tooling (the “SPT Costs”), and timing of payment, shall be set forth in a
separate Contract Document as agreed upon by the Parties. The Other Tooling
shall be the property of Tesla.

18.4 Products. The Toyota Tooling may be used to produce trial parts or
production quantities of Products for Toyota. All aspects of such production of
Products shall be controlled solely by one or more Contract Documents.

18.5 Price and Payment for Tooling.

18.5.1 Price. In establishing the price for the Toyota Tooling (“Tooling
Price”), the Parties shall agree jointly to evaluate and take into
consideration: (i) the costs of comparable Toyota Tooling for past vehicle
models (whether produced by Tesla or another party); and (ii) reasonable and
necessary variances from any and all quotes provided by Tesla as may be required
under the circumstances; provided, however, that the price shall be agreed by
the Parties after good faith negotiations and shall be evidenced only by the
Tooling Purchase Order.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

29



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

18.5.2 Price Adjustments. Any Tooling Price may be interim (pending completion
of engineering, cost analysis and other details concerning actual costs of the
Toyota Tooling, and other matters) and may be adjusted by the Parties, either
higher or lower, before it becomes a final Tooling Price, all as evidenced by
one or more Contract Documents as agreed upon by the Parties. No adjustments to
any Tooling Price will be made for increases in Tesla’s manufacturing and other
costs, including but not limited to, increases in its costs for labor,
materials, overhead or other direct, indirect, fixed or variable costs. In the
event Required Changes to Toyota Tooling have or will result in a material
increase or decrease in the costs of such Toyota Tooling and/or the time for
performance, Toyota and Tesla will negotiate in good faith a reasonable
allocation of such costs or other equitable adjustment of the relationship
between the parties. Any Tooling Price adjustment shall be evidenced by a new or
revised Tooling Purchase Order or other Contract Document.

18.5.3 Payment. Payment by Toyota of the Tooling Price (or such amount as is a
Tesla Payable; a “Tooling Payment”) arising from Toyota Tooling duly accepted by
Toyota shall be pursuant to such Payment Procedures as are designated by Toyota
in its discretion. Payment terms, unless otherwise provided in a Contract
Document, shall be as follows. First, 80% of the Tooling Payment shall be paid
in accordance with Section 9.5 after Toyota receives both: (i) Tesla’s Tooling
invoice (a “Tooling Invoice”) for such amount; and (ii) a copy of the applicable
Part Approval. Next, the remaining 20% of the Tooling Payment shall be paid in
accordance with Section 9.5 after Toyota receives both: (x) a Tooling Invoice
for such 20% (which invoice MAY NOT be submitted until at least one (1) day
following SOP for the applicable RAV4 EV; and (y) a second copy of the
applicable Part Approval.

18.6 Inspection.

18.6.1 Right to Inspect. Toyota shall have the right to inspect the Toyota
Tooling and Other Tooling. In the event the Toyota Tooling is manufactured by a
third party vendor (the “Toolmaker”), Tesla shall use reasonable efforts to
secure consent from the Toolmaker for Toyota to inspect Toolmaker’s premises in
connection with this Agreement. Payment of a Tooling Invoice shall not be deemed
acceptance of any Toyota Tooling, and Toyota Tooling shall be accepted by Toyota
only in connection with Part Approval and Final Approval.

18.6.2 Rejected Tooling. At any time prior to Final Approval, if the Toyota
Tooling is not producing Products in conformity with the specification or
engineering requirements of this Agreement as set forth in Section 10.3, or is
otherwise nonconforming, as determined by the Parties (the “Rejected Tooling”),
either Party may designate such Toyota Tooling as Rejected Tooling. In such
event, the provisions of Section 12 of this Agreement shall apply to such
Rejected Tooling (as if the Rejected Tooling was a Rejected Product).

18.7 On-Time Completion.

18.7.1 Completion Target Date. Completion of the Toyota Tooling within the
designated timeframe (the “Production Timetable”) shall be as set forth in the
Tooling Authorization and/or Part Approval (the “Completion Target Date”). For
purposes of meeting the Completion Target Date, Sections 4.3 and 4.4 of this
Agreement shall apply to both Tesla and any Toolmaker utilized by Tesla.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

30



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

18.7.2 Rescheduling. The Production Timetable may only be shortened or extended
by the mutual agreement of both Parties. If such rescheduling occurs and results
in a shorter Production Timetable, and such shorter production time has or will
result in a material increase or decrease in the cost of the Toyota Tooling
and/or the time for performance, Toyota and Tesla will negotiate in good faith a
reasonable allocation of such costs or other equitable adjustment of the
relationship between the Parties. Any modification to the Production Timetable
and attendant Tooling Price adjustments as necessary shall be evidenced by a new
or revised Agreement, Tooling Purchase Order and/or other Contract Documents as
necessary.

18.8 Status of Tooling. In the event the Toyota Tooling or Other Tooling is
acquired by Tesla from a Toolmaker, Toyota shall have the rights of a third
party beneficiary under, and with respect to, any contract or agreement between
Tesla and Toolmaker regarding such Tooling (“Tooling Contract”).

18.9 Encumbrances. Tesla shall not pledge or encumber its interest in any
accounts receivable related to or arising from any Toyota Tooling without
Toyota’s prior written consent. In the event of such consent, any secured
party’s rights in and to such interest shall at all times be subject and
inferior to Toyota’s rights including, but not limited to, Toyota’s right to
cancel any Tooling Purchase Order, other Contract Document and/or the right of
Toyota to set-off amounts owed with respect to any Toyota Tooling against claims
of Toyota against Tesla. Any security interest in accounts receivable shall also
be subject to Toyota’s right to: (i) compromise or settle the Tooling
Authorization and/or Part Approval, and any other aspect of its relationship to
the Toyota Tooling; and (ii) pay to Toolmaker amounts otherwise due Tesla in
connection with any independent agreement with Toolmaker or an assumption of the
Tooling Contract.

18.10 Disposal of Toyota Tooling. Tesla shall not dispose of any Toyota Tooling
except in strict conformity with any Toyota policies and procedures.

18.11 Use; Removal of Toyota Tooling. All Toyota Tooling is to be used
exclusively for Toyota’s benefit. Upon three (3) Business Days prior notice to
Tesla, Toyota may remove Toyota Tooling from Tesla’s premises in the event of a
breach by Tesla or cancellation, expiration or termination of this Agreement or
any applicable Contract Document. Tesla shall not remove Toyota Tooling from its
premises without Toyota’s prior written consent.

18.12 Additional Remedies. In the event of a breach, cancellation or termination
of any Tooling Purchase Order, this Agreement or any other applicable Contract
Document caused as the result of an affirmative act, omission or non-performance
by Tesla (i.e., for “cause”), Toyota shall be entitled to one or more of the
following additional remedies, which remedies shall be cumulative and additional
to any other or further remedies provided by this Agreement:

18.12.1 Cancel. Cancel the Tooling Purchase Order and any Tooling Authorization;

18.12.2 Set-Off. Set-off of any amounts held for or due to Tesla (whether for
SPT Costs or otherwise) against claims of Toyota against Tesla;

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

31



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

18.12.3 Direct Dealings with Toolmaker. Deal directly with Toolmaker, including,
but not limited to, the following actions:

18.12.3.1 To assume the Tooling Contract or to contract independently with
Toolmaker for the completion of the Tooling;

18.12.3.2 To make payments to Toolmaker; all amounts paid to Toolmaker shall be
credited against any amounts still due and owing to the Tesla;

18.12.3.3 If Toolmaker completes the Toyota Tooling and is paid in full for such
work by Toyota, the payment to Toolmaker shall fully satisfy and discharge any
additional amounts due to Tesla, irrespective of the original agreed-upon price
or the actual amount paid to Toolmaker; and

18.12.3.4 If Toolmaker completes the Toyota Tooling and is paid more than the
original agreed-upon price due to Tesla’s default and in order to complete the
Toyota Tooling, Toyota shall have a claim against Tesla for such differential in
price.

18.12.4 Tooling. Upon any breach, cancellation or termination of the Tooling
Purchase Order, Tesla shall, at the request of Toyota:

18.12.4.1 Immediately stop production and/or use of any Toyota Tooling;

18.12.4.2 Assemble and segregate the Toyota Tooling from any other property,
including the removal of the Toyota Tooling from presses or other machinery;

18.12.4.3 Allow Toyota to immediately take possession of the Toyota Tooling,
which includes the right to enter onto Tesla’s premises or to require Tesla to
pack and ship the Toyota Tooling, at Tesla’s expense, to a destination selected
by Toyota; and

18.12.4.4 Indemnify and hold harmless Toyota from any Toolmaker or other third
party claim, including any claim arising out of any state mechanic’s lien or
similar statute.

19.     TECHNICAL ASSISTANCE. Both Toyota and Tesla agree to, upon request,
provide technical assistance in connection with the production of Products and
assembly of RAV4 EVs to the other Party, all upon the terms and conditions set
forth on terms and conditions to be mutually agreed upon by the parties.

 

20. MISCELLANEOUS

20.1 Continuous Improvement. Tesla has an ongoing responsibility to perform
under this Agreement in a manner which results in continuous process and quality
improvement in Tesla’s provision of Tesla Products and Services to Toyota. Tesla
shall participate in quality improvement and other manufacturing programs and
initiatives of Toyota, as set forth in one or more Contract Documents and
otherwise comply with all other requirements and procedures set forth in one or
more Contract Documents.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

32



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

20.2 Guiding Principles. Tesla understands the importance of guiding principles
for Toyota (“Guiding Principles”) which provide, among other things, the
philosophical direction for Toyota. Guiding Principles specifically govern the
practices and policies of Toyota as a corporate citizen in its dealings with its
partners, suppliers, customers and communities in which Toyota team members and
families live and work (“Local Community”). In all dealings between Toyota and
Tesla, the Parties agree to use their commercially reasonable efforts to comply
with the Guiding Principles (as these may be adopted and modified by Toyota from
time to time and subject to review and approval by Tesla), including:
(i) compliance with the spirit of all applicable commercial and other laws and
all principles of corporate ethics; (ii) exhibiting proper care and concern for
the environment and safety; (iii) respect for and contribution to the betterment
and improvement of the Local Community; (iv) enlightenment, growth and
continuous improvement of all management, employees and business partners;
(v) adoption and practice of customer first principle, (vi) practice of fair
trade and sound business practices in all business dealings; (vii) promotion of
social responsibility for all management, employees and business partners; and
(viii) consideration of, and regular contribution towards, sustainable
development of society, the environment and the overall well-being of the Earth.
While the Parties will strive to adhere to these Guiding Principles, failure to
conform shall not be the basis for any allegation of breach, non-performance, or
other material noncompliance with the provisions of this Agreement.

20.3 Force Majeure. Except with regard to the payment of money, neither Party
shall be responsible for any delays caused by acts of God or any other cause
beyond its reasonable control, including, without limitation, such things as
actions by any government authority (whether valid or invalid), fires, floods,
windstorms, explosions, riots, natural disasters, acts of war, embargo or court
injunction or order, or the inability of either Party, its subcontractors and/or
its suppliers to obtain power, material(s), parts, labor, equipment or
transportation. Notwithstanding anything in this section to the contrary, no
delay or failure of a Party to perform its obligations hereunder shall be
excused if and to the extent such delay or failure is caused by labor problems
of either Party, their subcontractors and/or suppliers, such as, by way of
example and not of limitation, strikes or slowdowns. Any delay caused by one
Party which affects the other Party’s ability to perform its obligations
according to the terms of this Agreement shall extend the non-delaying Party’s
obligation to perform by the same number of calendar days by which the delaying
Party delayed in performing its obligations. Furthermore, in the event that
Tesla claims an event of force majeure as provided herein, Tesla agrees to
allocate Products between Tesla, Toyota and Tesla’s other customers on a
pro-rata basis based on their historical purchase of such Products.

20.4 Applicability of Uniform Commercial Code. Except to the extent the
provisions of this Agreement are clearly inconsistent therewith, this Agreement
shall be governed by the applicable provisions of the Uniform Commercial Code.
To the extent this Agreement entails delivery or performance of services, such
services shall be deemed “goods” within the meaning of the Uniform Commercial
Code, except when deeming such services, as “goods” would result in a clearly
unreasonable interpretation.

20.5 Further Assurances. Each Party agrees to cooperate fully with the other
Party and to execute such further instruments, documents and agreements and to
give such further written assurances, as may be reasonably requested by the
other Party, to better evidence and reflect the transactions described in and
contemplated by this Agreement, and to carry into effect the intents and
purposes of this Agreement.

20.6 No Exclusivity. The relationship contemplated in this Agreement is
non-exclusive and each Party reserves the right to enter into arrangements with
third parties

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

33



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

20.7 Compliance with Laws. Each Party warrants that in performance of work under
this Agreement it has complied with or shall comply with all applicable
national, federal, state, local laws and ordinances now or hereafter enacted
including, without limitation, export laws and regulations.

20.8 Relationship of Parties. The Parties are independent contractors under this
Agreement and no other relationship is intended, including, without limitation,
a partnership, franchise, joint venture, agency, employer/employee, fiduciary,
master/servant relationship, or other special relationship. Neither Party shall
act in a manner that expresses or implies a relationship other than that of
independent contractor, nor bind the other Party.

20.9 No Third Party Beneficiaries. Unless otherwise expressly provided for
herein, no provisions of this Agreement are intended or shall be construed to
confer upon or give to any person or entity other than Toyota and Tesla (and
their authorized assignees under Section 20.14) any rights, remedies or other
benefits under or by reason of this Agreement.

20.10 Announcement; No Trademark Licenses. The Parties agree that no initial
announcement or other public disclosure of the existence or terms of this
Agreement, unless required by law, shall be made until the Parties have agreed
upon the text of and issued an appropriate joint press release announcing this
Agreement. Moreover, neither Party shall have any right or license to use the
trademarks, service marks or logos of the other Party for any purpose without
first obtaining written consent of the other Party from an authorized
representative thereof.

20.11 Advertising. Without Toyota’s prior written consent, Tesla shall not use
or permit use of the words “Toyota Motor Corporation,” “Toyota Motor
Engineering & Manufacturing North America, Inc.”, “Toyota Motor Sales, U.S.A.,
Inc.,” “Toyota” or any similar word or trademark of Toyota in the marketing of
products produced by Tesla. Without Tesla’s prior written consent, Toyota shall
not use or permit use of the words “Tesla,” “Tesla Motors,” “Tesla Motors,
Inc.,” “Tesla Fremont” or any similar word or trademark of Tesla in the
marketing of products produced by Toyota.

20.12 Equitable Relief. Each Party acknowledges that a breach by the other Party
of any confidentiality or proprietary rights provision of this Agreement may
cause the non-breaching Party irreparable damage, for which the award of damages
would not be adequate compensation. Consequently, the non-breaching Party may
institute an action to enjoin the breaching Party from any and all acts in
violation of those provisions, which remedy shall be cumulative and not
exclusive, and the non-breaching Party may seek the entry of an injunction
enjoining the breaching Party from any breach or threatened breach of those
provisions, in addition to any other relief to which the non-breaching Party may
be entitled at law or in equity.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

34



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

20.13 Notices. Any notice required or permitted to be given by either Party
under this Agreement shall be in writing and shall be personally delivered or
sent by a reputable overnight mail service (e.g., Federal Express), or by first
class mail (certified or registered), or by facsimile confirmed by first class
mail (registered or certified), or by electronic mail to the Project Manager of
the other Party. Notices will be deemed effective: (i) three (3) Business Days
after deposit, postage prepaid, if mailed; (ii) the next day if sent by
overnight mail; or (iii) the same day if sent by facsimile and confirmed as set
forth above. A copy of any notice shall be sent to the following:

 

Toyota:    Toyota Motor Engineering & Manufacturing North America, Inc.    25
Atlantic Avenue    Erlanger, Kentucky 4108    U.S.A.    Attn:Legal Department   
Fax: +[***] Tesla    Tesla Motors, Inc.    3500 Deer Creek Road    Palo Alto, CA
94304    U.S.A    Attn: Legal Department    Fax: +[***]

20.14 Assignment. A Party may not assign its rights or delegate its obligations
hereunder, either in whole or in part, whether by operation of law or otherwise,
without the prior written consent of the other Party Any attempted assignment or
delegation without the other Party’s written consent will be void. The rights
and liabilities of the Parties under this Agreement will bind and inure to the
benefit of the Parties’ respective successors and permitted assigns.

20.15 Waiver and Modification. Failure by either Party to enforce any provision
of this Agreement will not be deemed a waiver of future enforcement of that or
any other provision. Any waiver, amendment or other modification of any
provision of this Agreement will be effective only if in writing and signed by
the Parties.

20.16 Severability. If for any reason a court of competent jurisdiction finds
any provision of this Agreement to be unenforceable, that provision of this
Agreement will be enforced to the maximum extent permissible so as to implement
the intent of the Parties, and the remainder of this Agreement will continue in
full force and effect.

20.17 Governing Law and Jurisdiction. This Agreement and any action related
hereto shall be governed, controlled, interpreted and defined by and under the
laws of the State of California and the United States, without regard to the
conflicts of laws provisions thereof. The Parties specifically disclaim the UN
Convention on Contracts for the International Sale of Goods.

20.18 Conflicts Resolution.

20.18.1 Resolution by the Parties. The Parties will use reasonable efforts to
resolve any dispute arising out of this Agreement through a meeting of
appropriate managers from each Party. If the Parties are unable to resolve the
dispute, either Party may escalate the dispute to its executives. If an
executive level meeting fails to resolve the dispute within thirty (30) days
after escalation or such other time period as agreed upon by the Parties, the
relevant dispute shall be finally settled pursuant to Section 20.18.2

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

35



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

20.18.2 Alternative Dispute Resolution. Subject to either Party’s right to seek
injunctive relief, or any dispute in relation to Intellectual Property Rights
(which shall be resolved in accordance with the provisions of the Phase I
Agreement), in the event of a dispute concerning this Agreement or the Party’s
obligations hereunder not otherwise resolved by Section 20.18.1, the Parties
agree to submit the matter in dispute to binding arbitration for the final award
thereto. Written notice of the intent to submit a matter to arbitration shall be
given by the Party requesting the same. The arbitration proceedings shall be
conducted in accordance with the International Institute for Conflict Prevention
and Resolution Rules for Non-Administered Arbitration of Business Disputes, or,
if the Parties so agree, the relevant rules of another arbitration entity or
organization. In any case, regardless of any rules of the selected arbitration
organization to the contrary, three (3) arbitrators shall be used to decide the
outcome of the arbitration. Each party shall select one (1) arbitrator, and the
two (2) selected arbitrators will then select a third arbitrator. Such
arbitration shall be conducted utilizing the English language and held in or
near San Francisco, California. Neither Party’s rights regarding termination
under the terms of this Agreement shall be limited by this Section 20.18

20.19 Headings. Headings used in this Agreement are for ease of reference only
and shall not be used to interpret any aspect of this Agreement.

20.20 Entire Agreement. This Agreement, including all exhibits and Contract
Documents which are incorporated herein by reference, constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
supersedes and replaces all prior and contemporaneous understandings or
agreements, written or oral, regarding such subject matter. The Parties may use
standard business forms or other communications, but use of such forms is for
convenience only and does not alter the provisions of this Agreement. Neither
Party will be bound by, and each specifically objects to, any provision that is
different from or in addition to this Agreement (or any of its exhibits or
Contract Documents), whether proffered verbally or in any quotation, invoice,
shipping document, acceptance, confirmation, correspondence, or otherwise,
unless such provision is specifically agreed to in a writing and signed by
duly-authorized representatives of both Parties and indicates an intent to
supersede or amend the terms hereof.

20.21 Cumulative Rights; Withhold Rights. The rights and remedies of the Parties
under this Agreement are cumulative, and either Party may enforce any of its
rights or remedies under this Agreement or other rights and remedies available
to it at law or in equity, including, without limitation, resort to injunctive
or other equitable relief, without bond (and the exercise of such right shall
not constitute a waiver of any other or additional rights at law, in equity or
pursuant to the terms hereof).

20.22 Interpretation. This Agreement, including any exhibits and Contract
Documents hereto, shall be construed without the aid of any canon or rule of law
requiring interpretation against the Party drafting or causing the drafting of
an agreement or the portions of an agreement in question, it being agreed that
all Parties hereto have participated in the preparation of this Agreement.
Except where the context otherwise requires, words denoting the singular include
the plural (and vice versa), words denoting any one gender include all genders.
Unless otherwise stated, a reference to a Section is reference to a Section of
this Agreement, and “including” means “including, without limitation”.

20.23 Counterparts. This Agreement may be executed in two (2) counterparts, each
of which shall be an original and together which shall constitute one and the
same instrument.

[Remainder of this page left intentionally blank]

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

36



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by persons duly
authorized as of the date and year first above written.

 

TOYOTA MOTOR ENGINEERING &       MANUFACTURING NORTH AMERICA, INC.       TESLA
MOTORS, INC. By:   

 

      By:   

 

Name:    Shigeki Terashi       Name:    JB Straubel Title:    President      
Title:    Chief Technical Officer Date:    July     , 2011       Date:    July
    , 2011

[Signature Page to Supply and Services Agreement]

Schedule of Exhibits:

Exhibit A – Intentionally Omitted

Exhibit B – Powertrain Battery

Exhibit C – Powertrain Parts

Exhibit D – Service Parts

Exhibit E – Testing Equipment

Exhibit F – Intentionally Omitted

Exhibit G –Tesla Manufacturing and Shipping Locations

Exhibit H – Refurbished Parts Program

Exhibit I – Intentionally Omitted

Exhibit J – Warranty/Warranty Cost Processing

Exhibit K – Service

Exhibit L – Tesla Products

Exhibit M – Design & Development Objectives & Implementation Strategy

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

37



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit A

Intentionally Omitted

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

38



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit B

Powertrain Battery

 

1. POWERTRAIN BATTERY

[***]

[Note: This list may be modified by mutual agreement of the Parties as the
design process continues.]

 

2. POWERTRAIN BATTERY SPECIFICATIONS

Powertrain Battery Specifications shall be as set forth in the HV Battery
Specification agreed upon between Toyota by Tesla, as the same may be amended by
agreement of the Parties from time to time.

 

3. ORDERING AND FORECASTS FOR POWERTRAIN BATTERIES

Ordering and forecasts will be consistent with the requirements of this
Agreement and may be addressed in one or more Contract Documents issued through
the Toyota Supplier Network.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

39



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit C

Powertrain Parts

 

1. POWERTRAIN PARTS

Toyota will receive and install the following Tesla parts as this list may be
amended from time to time as mutually agreed upon by the Parties.

[***]

[Note: This list may be modified by mutual agreement of the parties as the
design process continues.]

 

2. POWERTRAIN PARTS SPECIFICATIONS

Powertrain Part Specifications shall be [***] agreed upon between Toyota and
Tesla, as the same may be amended by agreement of the Parties from time to time.

 

3. ORDERING AND FORECASTS FOR POWERTRAIN PARTS

Ordering and forecasts will be consistent with the requirements of this
Agreement and may be addressed in one or more Contract Documents issued through
the Toyota Supplier Network.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

40



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit D

Service Parts

 

1. SERVICE PARTS

The list of Service Parts will be determined by mutual agreement through good
faith negotiations between Tesla and Toyota and documented in one or more
contract documents.

 

2. SERVICE PARTS SPECIFICATIONS

The Specifications for the Service Parts will be determined by mutual agreement
through good faith negotiations between Tesla and Toyota and documented in one
or more contract documents.

 

3. ORDERING AND FORECASTS FOR SERVICE PARTS

Ordering and forecasts will be consistent with the requirements of this
Agreement and may be addressed in one or more Contract Documents issued through
the Toyota Supplier Network. The parties shall separately agree on specific
procedures relating to packaging and shipping.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

41



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit E

Testing Equipment

 

1. TESTING EQUIPMENT

[***]

[Note: This list may be modified by mutual agreement of the Parties as the
design process continues.]

 

2. TESTING EQUIPMENT SPECIFICATIONS

Specifications to be jointly developed by Tesla and TEMA. The parties agree to
enter into good faith negotiations with the intention of reaching mutual
agreement on such specification on or before the end of August, 2011.

3.     ORDERING AND FORECASTS FOR TESTING EQUIPMENT The Parties anticipate that
the Testing Equipment listed above shall be delivered on the following dates,
but recognize that this timing may be impacted as the functionality of the
Testing Equipment is defined by agreement between the Parties.

[***]

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

42



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit F

Intentionally Omitted

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

43



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit G

Tesla Manufacturing and Shipping Locations

Tesla Factory, Fremont, California

Tesla, Palo Alto, California

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

44



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit H

Refurbished Parts Program

To ensure reasonable customer ownership and Toyota/Tesla warranty costs, select
[***] Service Parts supplied by Tesla will be offered to dealers as
“refurbished” Products. The term “refurbished” refers to an exchange program or
upon the request of Toyota, the repair of a customer’s original part. Details
and a list of Service Parts included will be developed and jointly agreed upon
by Tesla and Toyota. An addendum will be provided to this Agreement covering
complete details for this program.

Points to be addressed in a “refurbished” program will include, but are not be
limited to:

1. WITHIN THIRTY (30) DAYS OF A SIGNED AGREEMENT, TESLA WILL PROVIDE DETAILS OF
ITS EXISTING SERVICE PARTS REFURBISHMENT PROGRAM, ASSIGN TESLA REFURBISHMENT
PROGRAM DEVELOPMENT TEAM MEMBERS AND BEGIN DISCUSSIONS WITH TOYOTA TO DEVELOP
THE ELEMENTS AND AGREEMENT FOR AN ONGOING TESLA POWERTRAIN COMPONENT
REFURBISHMENT PROGRAM FOR THE RAV4 EV.

2. PROGRAM TO BE ACTIVE NO LESS THAN THE AGREED TERM OF SERVICE PARTS SUPPLY
[***] YEARS FOLLOWING THE FINAL PRODUCTION RUN OF EACH SERVICE PART), PROVIDED
THAT TESLA MAY, IN ITS SOLE DISCRETION, PROVIDE NEW REPLACEMENT PARTS IN LIEU OF
REFURBISHED PARTS.

3. THIS PROGRAM WILL COVER WARRANTY AND NON-WARRANTY (“CUSTOMER PAY”) SERVICE
PARTS.

4. WHILE ANY RAV4 EVS ARE COVERED BY TESLA’S WARRANTY TO TOYOTA AS SET FORTH IN
EXHIBIT J, TESLA WILL PROVIDE REFURBISHMENT CAPACITY SUFFICIENT TO ENSURE
SHIPMENT (I.E., DELIVERY TO THE CARRIER) OF REFURBISHED PARTS AS FOLLOWS:

4.1 For Refurbished Powertrain Batteries: Within [***] business days from
Tesla’s receipt of an order in the case of a battery exchange and within [***]
days of receipt by Tesla of a core in the case of a repair

4.2 For Other Refurbished Parts: By next business day following Tesla’s receipt
of an order.

4.3 The time requirements set forth in 4.1 and 4.2 above shall apply for [***]
years after the end of production of the vehicle, consistent with Tesla’s
maximum warranty period to Toyota. Thereafter, the Parties shall negotiate in
good faith the applicable turnaround times for refurbished parts. The Parties
recognize that for Tesla to deliver a refurbished powertrain battery, Toyota
will need to provide Tesla with sufficient information regarding battery
condition in advance of the requested exchange.

5. TOYOTA SHALL REQUIRE ITS DEALERS TO RETURN PARTS TO TESLA FOR REFURBISHMENT
(I.E., DELIVERY TO THE CARRIER) WITHIN TEN (10) DAYS OF SUCH DEALER’S RECEIPT OF
THE REFURBISHED PART.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

45



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

6. TESLA WILL PROVIDE ALL NECESSARY AND APPROPRIATE DIAGNOSTIC AND OTHER
INFORMATION TO TOYOTA SUFFICIENT TO ALLOW TOYOTA TO TRAIN DEALERSHIP TECHNICIANS
TO RELIABLY DIAGNOSE WARRANTY ISSUES WITH THE PRODUCT IN ACCORDANCE WITH THE
WARRANTY DIAGNOSIS PROCEDURES OUTLINED IN SECTION 3.4 OF EXHIBIT K. THE
DETERMINATION OF WARRANTY REPAIR OR REPLACEMENT OF PARTS INCLUDED IN THE
REFURBISHMENT PROGRAM SHALL BE ELEVATED FROM THE DEALERSHIP LEVEL TO APPROPRIATE
TOYOTA PERSONNEL FOR REVIEW AND CONFIRMATION. FOR WARRANTY REPAIR AND
REPLACEMENT OF POWERTRAIN BATTERY, TESLA SUBJECT MATTER EXPERTS WILL BE
CONSULTED.

7. UNLESS OTHERWISE AGREED TO, TESLA WILL ENSURE THAT THE QUALITY, PERFORMANCE,
AND SERVICE LIFE OF REFURBISHED PRODUCTS MEET THE SAME SPECIFICATIONS AND
TECHNICAL STANDARDS AS SERVICE PARTS, EXCEPT FOR THE POWERTRAIN BATTERY SERVICE
PART. THE REFURBISHED POWERTRAIN BATTERY SERVICE PART SHALL BE IN A CONDITION
(IN TERMS OF THE MWH THROUGHPUT OR KWH CAPACITY) EQUAL TO OR GREATER THAN THE
EXCHANGED BATTERY (WITHOUT TAKING INTO ACCOUNT THE DEFECTIVE CONDITION OF THE
EXCHANGED BATTERY). THE PARTIES RECOGNIZE THAT FOR TESLA TO DELIVER SUCH A
REFURBISHED POWERTRAIN BATTERY SERVICE PART, TOYOTA WILL NEED TO PROVIDE TESLA
WITH THE INFORMATION REGARDING BATTERY CONDITION AGREED TO BY TOYOTA AND TESLA
AS CONTEMPLATED IN SECTION 3.4 OF EXHIBIT K IN ADVANCE OF THE REQUESTED
EXCHANGE; AND SUFFICIENT INFORMATION REGARDING BATTERY CONDITION. TESLA WILL
PROVIDE INFORMATION REGARDING THE SPECIFICATIONS AND TECHNICAL STANDARDS FOR
EACH REFURBISHED POWERTRAIN BATTERY SERVICE PART WITH RESPECT TO MWH THROUGHPUT
AND CAPACITY. TESLA WILL PROVIDE TOYOTA WITH BASIC INFORMATION REGARDING HOW
EACH SERVICE PART ARE REFURBISHED AND VERIFIED.

8. TOYOTA RESERVES THE RIGHT TO AUDIT THE REFURBISHMENT PROCESS UPON REASONABLE
NOTICE, TO ENSURE THAT TOYOTA QUALITY IS MET OR EXCEEDED.

9. TRANSFER OF OWNERSHIP FOR REFURBISHED PRODUCTS OCCURS WHEN TESLA DELIVERS
REFURBISHED PRODUCTS TO TOYOTA’S FREIGHT CARRIER ALONG WITH THE APPROPRIATE BILL
OF LADING. FOR SERVICE PARTS, TOYOTA IS SOLELY RESPONSIBLE FOR FREIGHT COSTS.
FREIGHT COSTS FOR WARRANTY PARTS SHALL BE ALLOCATED AS SET FORTH IN SECTION 11
AND ON EXHIBIT J.

10. TESLA WILL PROVIDE ONGOING REFURBISHED PRODUCTS SUPPORT AS AGREED UPON BY
THE PARTIES.

11. TESLA WILL PROVIDE DURABLE, REUSABLE SHIPPING CONTAINERS THAT WILL
ACCOMMODATE OUTBOUND SHIPMENTS OF REFURBISHED PRODUCTS AND DEALER RETURN
SHIPMENTS OF THE CORRESPONDING DEFECTIVE ITEMS.

12. A FINAL LIST OF ALL TESLA PRODUCTS TO BE INCLUDED IN THE REFURBISHED PARTS
PROGRAM, ALONG WITH CORE VALUES AND PRICES FOR SUCH TESLA PRODUCTS, WILL BE
AGREED UPON BY TOYOTA AND TESLA AT LEAST SIXTY (60) DAYS BEFORE SOP.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

46



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit I

Intentionally Omitted

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

47



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit J

Warranty/Warranty Cost Processing

Warranty - Powertrain Battery

[***]

Warranty - All Other Parts (Except Service Parts and Testing Equipment)

[***]

Warranty – Service Parts (Except the Powertrain Battery)

[***]

Warranty – Service Parts (Powertrain Battery)

[***]

Warranty Cost Apportionment

Warranty costs shall be apportioned between Tesla and Toyota in the following
manner:

[***]

Defective Parts

[***]

Recall/Field Action Costs

[***]

Other Repair Parts

[***]

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

48



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit K

Services

Vehicle maintenance, inspections, and repairs shall, in general, be performed by
technicians at Toyota dealers, except that under no circumstances will any
Toyota technician be authorized to “repair” or attempt to “repair” any
Powertrain Battery. In order for Toyota technicians to conduct authorized
repairs of Powertrain Parts (except Powertrain Batteries), Tesla shall provide
Toyota with a list of authorized repairs as well as the following necessary
elements as specified below.

All information to be provided by Tesla to Toyota necessary to the development
of service materials, service procedure, service tools and ECU communications
outlined below will be provided not later than N -8, unless otherwise mutually
agreed by Toyota and Tesla. All information and support described in this
Exhibit shall be included in the price of Products under the Agreement.

 

1. Maintenance and Inspections

 

1.1 Tesla shall provide Toyota with information and methods necessary for Toyota
dealers to perform pre-delivery vehicle inspections and maintenance.

 

1.2 Tesla shall, in a timely manner, provide Toyota with all mutually agreed
upon information for the creation of any necessary manuals, including but not
limited to repair manuals, new car feature manuals, owner’s manuals, electrical
wiring diagrams, and emergency response guidance.

 

1.3 Tesla shall, in a timely manner, provide Toyota with a working sample of a
diagnostic tool and other unique service tools as agreed upon by the Parties,
along with mutually agreed upon information, necessary for Toyota to develop
necessary diagnostic and other service tools.

 

1.4 Tesla shall provide Toyota with mutually agreed upon methods and/or
procedures for technicians at Toyota dealers to determine the level of the
Powertrain Battery capacity in accordance with the warranty set forth in Exhibit
J. Methods and/or procedures shall be determined by mutual consent obtained
through negotiation in good faith between Tesla and Toyota.

 

2. Repair

In order for malfunctions and/or faulty parts to be identified by Toyota dealers
and/or Toyota, Tesla shall provide Toyota with the following:

 

2.1 Information

 

  2.1.1 Tesla shall provide on-board diagnosis criteria and protocols to
(i) enable malfunctions and/or faulty parts to be identified and (ii) to
identify current firmware/software for all programmable components. Such
criteria and protocols shall be provided to Toyota on a priority basis as soon
as they are available.

 

  2.1.2 Tesla shall provide fault isolation procedures, diagnostic data
parameters and system operation information to enable malfunctions and/or faulty
parts to be identified.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

49



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

 

  2.1.3 As soon as commercially reasonable, Tesla shall notify Toyota of and
provide information pertaining to any consequential design changes, software
updates or production countermeasures. Such notification shall take place
through the Toyota ECI/ECR process.

 

2.2 Tools

 

  2.2.1 Tesla shall provide and update as necessary information and necessary
interfaces to (a) enable the Toyota diagnostic tool or mutually agreed operating
environment to perform a vehicle “health check” and top line diagnostics, and
(b) allow the Toyota diagnostic tool or mutually agreed upon operating
environment to provide top line fault code (DTC), MIL Status and calibration
version detail for all applicable Tesla components.

 

  2.2.2 Tesla shall provide to Toyota a RAV4 EV Powertrain diagnostic tool
and/or applications to allow Tesla powertrain specific fault isolation. Tesla
shall provide necessary information and collaborate with Toyota to allow Tesla’s
diagnostic applications to operate on the PC used for Toyota’s diagnostic tool
or other mutually agreed upon operating environment. Tesla will provide all
necessary and appropriate diagnostic and other information to Toyota sufficient
to allow Toyota to train dealership technicians to reliably diagnose warranty
issues with the Tesla Products, consistent with the Warranty Diagnosis
Procedures outlined in Section 3.4 of this Exhibit K.

 

  2.2.3 Tesla shall update versions of said applications in response to requests
from Toyota to implement new functions or address issues as needed and agreed
upon; further, Tesla shall provide Toyota with said updated version in a timely
manner. Responsibility for expenses incurred shall be determined separately by
mutual consent obtained through negotiation in good faith between Tesla and
Toyota on a case-by-case basis.

 

  2.2.4 Tesla shall ensure that the diagnosis tools or applications it provides
enable Toyota dealers and Toyota to determine whether malfunctions and/or faults
may affect components that have the potential to impact safety.

 

  2.2.5 Tesla shall provide all firmware/calibration software necessary for
service and any specific software or applications required for installation of
the Products.

 

  2.2.6 Prior to SOP, Tesla will explain to Toyota what categories of
information are collected from RAV4 EVs in the possession of consumers (“Vehicle
Information”). Tesla and Toyota shall agree from time to time in writing on the
Vehicle Information which Tesla will share with Toyota. The Vehicle Information
to be collected by Tesla may be amended from time to time with the mutual
agreement of the Parties. In collecting and sharing such Vehicle Information,
the Parties shall cooperate to ensure compliance with all applicable laws, rules
and regulations including those relating to privacy.

 

2.3 Training

 

  2.3.1 Tesla shall provide Toyota with the necessary training and/or training
materials to enable Toyota dealers to carry out repair work and shall dispatch
trainers/Subject matter experts to Toyota. The parties anticipate that Tesla
will offer two three-day training sessions for Toyota subject matter experts and
other sessions as may be mutually agreed.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

50



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

3. Diagnostic and Repair Support

 

3.1 If technicians at Toyota dealers are unable to diagnose and/or repair
vehicle malfunctions and/or faults, Tesla shall provide Toyota with access to
appropriate subject matter experts to affect the necessary repair support.

 

3.2 The Parties shall establish a framework to ensure inquiries from the other
Party via telephone, email, etc. are responded to promptly; further, as mutually
agreed upon in advance, Tesla shall dispatch the necessary personnel to carry
out on-site investigation and repair support. The parties anticipate that Tesla
will designate two subject matter experts to be the primary points of contact
and resolution for such services. Upon mutual agreement, these experts shall be
dispatched for on-site investigation and repair support. In addition, for the
first year of shipment of Tesla Products, the parties anticipate that Tesla will
further designate up to three full time engineers to serve as additional subject
matter experts and escalation support.

 

3.3 Tesla shall disclose details of diagnosis and repair work provided for in
the preceding element to provide Toyota with failure mode and root cause
analysis as well as to allow Toyota to provide an explanation of results to its
customers. Under no circumstances shall Tesla be obligated to disclose
confidential intellectual property or other proprietary information.

 

3.4 Warranty Diagnosis Procedures. The determination of warranty repair or
replacement of parts included in the Refurbishment Program shall be elevated
from the dealership level to appropriate Toyota personnel for review and
confirmation. For warranty repair and replacement of Powertrain Battery, Tesla
subject matter experts will be consulted. Following such consultation, Toyota
will, in its sole discretion, determine whether or not a repair is covered under
Toyota’s warranty to its customer as well as the appropriate repair or other
corrective action, whether in connection with the Refurbishment Program or
otherwise. Upon completion of the above review, confirmation and consultation
the determination of whether or not a repair or replacement (including a
refurbished part) is covered by Tesla’s warranty to Toyota, shall be made by
mutual agreement of Tesla and Toyota. If the Parties are unable to agree, the
dispute may be submitted to third party resolution pursuant to Section 20.18.2.
To assist with that determination, Toyota shall submit a Return Material
Authorization together with returns that describe the diagnostics performed, the
failure stated by such diagnostics along with vehicle logs and such other
information the form and substance of which shall be negotiated by the Parties
in good faith. As part of this determination in respect of a Powertrain Battery,
Tesla will also be furnished with sufficient information on battery condition,
as agreed between Toyota and Tesla, to enable Tesla to meet its obligations
under Section 7 of Exhibit H to furnish a refurbished Powertrain Battery Service
Part in a condition (in terms of the MWh throughput or kWh capacity) equal to or
greater than the exchanged battery (without taking into account the defective
condition of the exchanged battery).

 

4. Buy-back Response

 

4.1 If buy-back is unavoidable because a vehicle is unable to be repaired,
responses shall be determined by mutual consent obtained through negotiation in
good faith between Tesla and Toyota.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

51



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

5. Miscellaneous

5.1 The details of the above elements shall be determined separately by mutual
consent obtained through negotiation in good faith between Tesla and Toyota.

5.2 Responses to matters necessary for providing an appropriate service not
prescribed in the above elements shall be decided within an appropriate time
frame in accordance with the situation through consultation in good faith
between Tesla and Toyota.

5.3 All other services required by Toyota will be provided by Tesla at terms and
conditions to be negotiated in good faith between the Parties.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

52



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit L

Tesla Products

Tesla Products are the following:

 

1. POWERTRAIN BATTERY

[***]

 

2. POWERTRAIN

[***]

 

3. SERVICE PARTS IN CONNECTION WITH THE FOREGOING

 

4. TESTING EQUIPMENT

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

53



--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla Motors, Inc.

 

Exhibit M

Design & Development Objectives/Implementation Strategy

Toyota and Tesla each acknowledge their intention to proactively address safety
and quality issues during the development phase of the RAV4 EV. To achieve that
goal, the Parties agree on the following:

 

1. Design & Development Objectives

[***]

 

2. Implementation Strategy

[***]

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

54